Exhibit 10.1

$210,000,000

OMEROS CORPORATION

6.25% Convertible Senior Notes due 2023

PURCHASE AGREEMENT

November 8, 2018

Cantor Fitzgerald & Co.

UBS Securities LLC

As Initial Purchasers

c/o Cantor Fitzgerald & Co.

499 Park Avenue

New York, New York 10022

c/o UBS Securities LLC

1285 Avenue of the Americas

New York, New York 10019

Ladies and Gentlemen:

1. Introductory. Omeros Corporation, a Washington corporation (the “Company”),
proposes to issue and sell to Cantor Fitzgerald & Co. and UBS Securities LLC
(the “Initial Purchasers” and each an “Initial Purchaser”) $210,000,000 in
aggregate principal amount of 6.25% Convertible Senior Notes due 2023 (the
“Initial Securities”). The Initial Securities will be issued pursuant to an
indenture (the “Indenture”), to be dated as of November 15, 2018, by and among
the Company and Wells Fargo Bank, National Association, as trustee (the
“Trustee”). In addition, the Company has granted to the Initial Purchasers an
option to purchase up to an additional $40,000,000 aggregate principal amount of
its 6.25% Convertible Senior Notes due 2023 on the terms and conditions and for
the purposes set forth herein (the “Option Securities” and, together with the
Initial Securities, the “Securities”). The Securities will be convertible into
cash or duly and validly issued, fully paid and non-assessable shares of the
Company’s common stock, par value $0.01 per share (the “Common Stock”),
including any such shares issuable upon conversion in connection with a
“make-whole fundamental change” (as defined in the Final Offering Memorandum)
(such shares, the “Conversion Shares”) or a combination of cash and Common
Stock, on the terms, and subject to the conditions, set forth in the Indenture.
Capitalized terms used, but not defined herein, shall have the meanings set
forth in the “Description of Notes” section of the Final Offering Memorandum (as
hereinafter defined).



--------------------------------------------------------------------------------

The Securities will be offered and sold to the Initial Purchasers pursuant to an
exemption from the registration requirements of the Securities Act of 1933, as
amended, and the rules and regulations of the Securities and Exchange Commission
(the “SEC”) thereunder (collectively, the “Securities Act”). Upon original
issuance thereof, and until such time as the same is no longer required under
the applicable requirements of the Securities Act, the Securities shall bear the
legends set forth in the final offering memorandum, dated the date hereof (the
“Final Offering Memorandum”). The Company has prepared a preliminary offering
memorandum, dated November 8, 2018 (the “Preliminary Offering Memorandum”), (ii)
a pricing term sheet, dated the date hereof, attached hereto as Schedule I,
which includes pricing terms and other information with respect to the
Securities and the Conversion Shares (the “Pricing Supplement”), and (iii) the
Final Offering Memorandum, in each case, relating to the offer and sale of the
Securities (the “Offering”). All references in this Agreement to the Preliminary
Offering Memorandum, the Time of Sale Document (as defined herein) or the Final
Offering Memorandum include, with respect to the date or time referred to in
this Agreement, unless expressly stated otherwise, (i) all amendments or
supplements thereto, and (ii) all documents, financial statements and schedules
and other information contained, incorporated by reference or deemed
incorporated by reference therein (and references in this Agreement to such
information being “contained,” “included” or “stated” (and other references of
like import) in the Preliminary Offering Memorandum, the Time of Sale Document
or the Final Offering Memorandum shall be deemed to mean all such information
contained, incorporated by reference or deemed incorporated by reference
therein). The Preliminary Offering Memorandum and the Pricing Supplement are
collectively referred to herein as the “Time of Sale Document.”

In connection with the offering of the Initial Securities, the Company is
separately entering into a capped call transaction with Royal Bank of Canada
(the “Capped Call Counterparty”), pursuant to a capped call confirmation (the
“Base Capped Call Confirmation”), to be dated the date hereof, and in connection
with any exercise by the Initial Purchasers of their option to purchase any
Option Securities solely for the purpose of covering sales of Securities in
excess of the number of Initial Securities, the Company and the Capped Call
Counterparty may enter into an additional capped call transaction pursuant to an
additional capped call confirmation (an “Additional Capped Call Confirmation”),
to be dated the date on which the Initial Purchasers exercise their
over-allotment option to purchase such Option Securities. We refer to the Base
Capped Call Confirmation and the Additional Capped Call Confirmation
collectively herein as the “Capped Call Confirmations.”

2. Terms of Offering. The Initial Purchasers have advised the Company, and the
Company understands, that the Initial Purchasers will make offers to sell (the
“Exempt Resales”) some or all of the Securities purchased by the Initial
Purchasers hereunder on the terms set forth in the Time of Sale Document to
persons (the “Subsequent Purchasers”) whom the Initial Purchasers reasonably
believe are “qualified institutional buyers” (“QIBs”) (as defined in Rule 144A
under the Securities Act). As used herein, “Time of Sale” means 9:45 p.m. (New
York City time) on the date of this Agreement.

This Agreement, the Indenture, the Capped Call Confirmations and the Securities
are collectively referred to herein as the “Documents”, and the transactions
contemplated hereby and thereby are collectively referred to herein as the
“Transactions.”

 

Page 2



--------------------------------------------------------------------------------

3. Purchase, Sale and Delivery.

(a) On the basis of the representations, warranties, agreements and covenants
herein contained and subject to the terms and conditions herein set forth, the
Company agrees to issue and sell to the Initial Purchasers, and the Initial
Purchasers, severally and not jointly, agree to purchase from the Company, the
aggregate principal amount of Initial Securities at a purchase price of 97% of
the aggregate principal amount thereof.

(b) The Company hereby grants to the Initial Purchasers an option to purchase up
to $40,000,000 in aggregate principal amount of Option Securities at the same
purchase price as set forth above in Section 3(a) solely for the purpose of
covering sales of Securities in excess of the number of Initial Securities. The
option will expire 30 days after the date of the Final Offering Memorandum and
may be exercised in whole or in part from time to time by written notice given
to the Company by the Initial Purchasers prior to such expiration. Such notice
shall set forth the aggregate principal amount of Option Securities as to which
the option is being exercised, the names in which the principal amount of Option
Securities are to be registered, the denominations in which the Option
Securities are to be issued and the date and time, as determined by the Initial
Purchasers, when the Option Securities are to be delivered; provided, however,
that this date and time shall not be earlier than the Initial Closing Date, and
if later than the Initial Closing Date, shall not be earlier than the second
business day after the date on which the option shall have been exercised nor
later than the fifth business day after the date on which the option shall have
been exercised. If any Option Securities are to be purchased, each Initial
Purchaser, severally and not jointly, agrees to purchase from the Company the
principal amount of Option Securities that bears the same proportion to the
total principal amount of Option Securities to be purchased as the total
principal amount of Initial Securities such Initial Purchaser purchased bears to
the total principal amount of Initial Securities purchased.

(c) Delivery to the Initial Purchasers of and payment for the Initial Securities
shall be made at a closing (the “Initial Closing”) to be held at 10:00 a.m., New
York City time, on November 15, 2018 (the “Initial Closing Date”) and delivery
to the Initial Purchasers of and payment for the Option Securities shall be made
at a closing (the “Option Closing” and, together with the Initial Closing, a
“Closing”) to be held at a date and time specified by the Initial Purchasers in
the written notice of the Initial Purchasers’ election to purchase the Option
Securities (the “Option Closing Date” and, together with the Initial Closing
Date, a “Closing Date”), in each case, at the New York City offices of Latham &
Watkins LLP (or such other place as shall be reasonably acceptable to the
Initial Purchasers).

(d) Delivery of the Initial Securities and the Option Securities at each Closing
Date shall be made through the facilities of The Depository Trust Company
(“DTC”) unless the Initial Purchasers shall otherwise instruct.

4. Representations and Warranties of the Company. The Company hereby represents,
warrants and covenants to each Initial Purchaser that, as of the date of this
Agreement, as of the Initial Closing Date and as of each Option Closing Date, if
any, as follows:

(a) Limitation on Offering Materials. The Company has not prepared, made, used,
authorized, approved or distributed and will not, and will not cause or allow
its agents or

 

Page 3



--------------------------------------------------------------------------------

representatives to, prepare, make, use, authorize, approve or distribute any
written communication that constitutes an offer to sell or a solicitation of an
offer to buy the Securities, or otherwise is prepared to market the Securities,
other than (i) the Time of Sale Document, (ii) the Final Offering Memorandum and
(iii) any marketing materials (including any roadshow or investor presentation
materials) or other written communications, in each case used in accordance with
Section 5(c) hereof (each such communication by the Company or its agents or
representatives described in this clause (iii), a “Company Additional Written
Communication”).

(b) Disclosure. As of the Time of Sale, the Time of Sale Document did not, and
at the Initial Closing Date and at each applicable Option Closing Date, will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. The Final Offering Memorandum, as of
its date, did not, and at the Initial Closing Date and at each applicable Option
Closing Date, will not, contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. Each
Company Additional Written Communication does not conflict with the information
contained in the Time of Sale Document or the Final Offering Memorandum, and
when taken together with the Time of Sale Document, did not, and, at the Closing
Date, will not contain any untrue statement of a material fact or omit to state
a material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, except in each case
that the representations and warranties set forth in this paragraph do not apply
to statements or omissions made in reliance upon and in conformity with
information relating to the Initial Purchasers and furnished to the Company in
writing by the Initial Purchasers expressly for use in the Time of Sale Document
or the Final Offering Memorandum as set forth in Section 14(d).

(c) No Injunction. No injunction or order has been issued that either
(i) asserts that any of the Transactions is subject to the registration
requirements of the Securities Act or (ii) would prevent or suspend the issuance
or sale of any of the Securities or the use of the Time of Sale Document or the
Final Offering Memorandum in any jurisdiction, and no proceeding for either such
purpose has commenced or is pending or, to the knowledge of the Company, is
contemplated.

(d) Documents Incorporated by Reference. The documents incorporated by reference
in the Time of Sale Document or the Final Offering Memorandum, at the time they
were or hereafter are filed with the SEC, or became effective under the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder (collectively, the “Exchange Act”), conformed in all
material respects to the requirements of the Securities Act or the Exchange Act,
as applicable, and the rules and regulations of the SEC thereunder and none of
such documents when filed contained any untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and any further documents so filed and incorporated by
reference in the Final Offering Memorandum, when such documents are filed with
SEC or become effective under the Exchange Act will conform in all material
respects to the requirements of the Securities Act or the Exchange Act, as
applicable, and the rules and regulations of the SEC thereunder and will not
contain any untrue statement of

 

Page 4



--------------------------------------------------------------------------------

a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

(e) Reporting Compliance. The Company is subject to, and is in compliance in all
material respects with, the reporting requirements of Section 13 and
Section 15(d), as applicable, of the Exchange Act.

(f) The Purchase Agreement and the Indenture. This Agreement has been duly
authorized, executed and delivered by the Company. The Indenture has been duly
and validly authorized by the Company and, at the Initial Closing Date, will
have been duly executed and delivered by the Company and will constitute a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except that the enforcement thereof may be
subject to (i) bankruptcy, insolvency, reorganization, receivership, moratorium,
fraudulent conveyance, fraudulent transfer or other similar laws now or
hereafter in effect relating to creditors’ rights generally and (ii) general
principles of equity (whether applied by a court of law or equity) and the
discretion of the court before which any proceeding therefor may be brought
(collectively, the “Enforceability Exceptions”). When executed and delivered,
this Agreement, the Capped Call Confirmations and the Indenture will conform in
all material respects to the descriptions thereof in the Time of Sale Document
and the Final Offering Memorandum.

(g) The Securities. The Securities have been duly and validly authorized by the
Company and, when issued and delivered to and paid for by the Initial Purchasers
in accordance with the terms of this Agreement and the Indenture, will have been
duly executed, authenticated, issued and delivered and will constitute legal,
valid and binding obligations of the Company, entitled to the benefit of the
Indenture, and enforceable against the Company in accordance with their terms,
except that the enforcement thereof may be subject to (i) bankruptcy,
insolvency, reorganization, receivership, moratorium, fraudulent conveyance,
fraudulent transfer or other similar laws now or hereafter in effect relating to
creditors’ rights generally and (ii) general principles of equity (whether
applied by a court of law or equity) and the discretion of the court before
which any proceeding therefor may be brought. When executed and delivered, the
Securities will conform in all material respects to the descriptions thereof in
the Time of Sale Document and the Final Offering Memorandum and will be in the
form contemplated by the Indenture.

(h) Enforceability of Capped Call Confirmations. The Base Capped Call
Confirmation has been, and the Additional Capped Call Confirmation (if any) on
the date or dates that the Initial Purchasers exercise their right to purchase
the relevant Option Securities solely for the purpose of covering sales of
Securities in excess of the number of Initial Securities will have been, duly
authorized, executed and delivered by the Company and, assuming due execution
and delivery thereof by the Capped Call Counterparty, constitute, or will
constitute, as the case may be, valid and legally binding agreements of the
Company enforceable against the Company in accordance with their terms, subject
to the Enforceability Exceptions.

(i) Incorporation and Good Standing of the Company. The Company and each of its
Subsidiaries (as defined in Section 14(g)) have been duly organized and are
validly existing as

 

Page 5



--------------------------------------------------------------------------------

corporations or other legal entities in good standing (or the foreign equivalent
thereof) under the laws of their respective jurisdictions of organization. The
Company and each of its Subsidiaries are duly qualified to do business and are
in good standing as foreign corporations or other legal entities in each
jurisdiction in which their respective ownership or lease of property or the
conduct of their respective businesses requires such qualification and have all
power and authority (corporate or other) necessary to own or hold their
respective properties and to conduct the businesses in which they are engaged,
except where the failure to so qualify or have such power or authority would not
(i) have, singularly or in the aggregate, a material adverse effect on the
condition (financial or otherwise), results of operations, assets, business or
prospects of the Company and its Subsidiaries taken as a whole, or (ii) impair
in any material respect the ability of the Company to perform its obligations
under this Agreement or to consummate any transactions contemplated by this
Agreement, the Time of Sale Document or the Final Offering Memorandum (any such
effect as described in clauses (i) or (ii), a “Material Adverse Effect”). The
Company owns or controls, directly or indirectly, only the following
corporations, partnerships, limited liability partnerships, limited liability
companies, associations or other entities: nura, inc. and the Foreign
Subsidiaries (as hereinafter defined).

(j) Capitalization and Other Capital Stock Matters. The Company has an
authorized capitalization as set forth in the Time of Sale Document and the
Final Offering Memorandum under the caption “Description of Capital Stock”, and
all of the issued shares of capital stock of the Company have been duly and
validly authorized and issued, are fully paid and non-assessable, have been
issued in compliance with federal and state securities laws, and conform to the
description thereof contained in the Time of Sale Document and the Final
Offering Memorandum. As of November 6, 2018, there were 49,009,310 shares of
Common Stock issued and outstanding, and no shares of preferred stock, par value
$0.01 of the Company, issued and outstanding, and as of September 30, 2018,
10,366,645 shares of Common Stock were issuable upon the exercise of all
options, warrants and convertible securities outstanding as of such date. Since
such date, the Company has not issued any securities (other than options to
purchase Common Stock pursuant to the Company’s stock option plan or securities
issued upon the exercise of stock options or warrants in the ordinary course of
business). All of the Company’s options, warrants and other rights to purchase
or exchange any securities for shares of the Company’s capital stock have been
duly authorized and validly issued and were issued in compliance with federal
and state securities laws. The maximum number of Conversion Shares have been
duly authorized and reserved for issuance upon such conversion by all necessary
corporate action and such shares, when issued upon such conversion in accordance
with the terms of the Securities, will be validly issued, fully paid and
non-assessable; no holder of the Conversion Shares will be subject to personal
liability by reason of being such a holder; and the issuance of the Conversion
Shares upon such conversion will not be subject to the preemptive or other
similar rights of any securityholder of the Company. None of the outstanding
shares of Common Stock was issued in violation of any preemptive rights, rights
of first refusal or other similar rights to subscribe for or purchase securities
of the Company. There are no authorized or outstanding shares of capital stock,
options, warrants, preemptive rights, rights of first refusal or other rights to
purchase, or equity or debt securities convertible into or exchangeable or
exercisable for, any capital stock of the Company or any of its Subsidiaries
other than those described above or accurately described in the Time of Sale
Document. The description of the Company’s stock option plans and the options or
other rights granted thereunder, as described in the Time of Sale Document and
the Final Offering Memorandum, accurately and fairly present

 

Page 6



--------------------------------------------------------------------------------

the information required to be shown with respect to such plans, arrangements,
options and rights.

(k) Subsidiary Capitalization. All the outstanding shares of capital stock (if
any) of each Subsidiary of the Company have been duly authorized and validly
issued, are fully paid and nonassessable and, except to the extent set forth in
the Time of Sale Document or the Final Offering Memorandum, are owned by the
Company directly or indirectly through one or more wholly owned Subsidiaries,
free and clear of any claim, lien, encumbrance, security interest, restriction
upon voting or transfer or any other claim of any third party, other than
pursuant to the Company’s Term Loan Agreement with CRG Servicing LLC.

(l) No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the Capped Call Confirmations and the transactions contemplated
thereby, the issue and sale of the Securities by the Company, the issuance of
any Conversion Shares upon conversion thereof and the consummation of the
transactions contemplated hereby will not (with or without notice or lapse of
time or both) (i) conflict with or result in a breach or violation of any of the
terms or provisions of, constitute a default or a Debt Repayment Triggering
Event (as defined below) under, give rise to any right of termination or other
right or the cancellation or acceleration of any right or obligation or loss of
a benefit under, or give rise to the creation or imposition of any lien,
encumbrance, security interest, claim or charge upon any property or assets of
the Company or any Subsidiary pursuant to, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries is bound or to which any of the property or assets of the Company
or any of its Subsidiaries is subject, (ii) result in any violation of the
provisions of the charter or by-laws (or analogous governing instruments, as
applicable) of the Company or any of its Subsidiaries or (iii) result in a
violation of any law, statute, rule, regulation, judgment, order or decree of
any court or governmental agency or body, domestic or foreign, having
jurisdiction over the Company or any of its Subsidiaries or any of their
properties or assets. A “Debt Repayment Triggering Event” means any event or
condition that gives, or with the giving of notice or lapse of time would give
the holder of any note, debenture or other evidence of indebtedness (or any
person (which for purposes of this Agreement shall mean, as appropriate, an
individual, corporation, partnership, association, trust, unincorporated
organization, limited liability company or other legal entity) acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company of any of its Subsidiaries.

(m) No Required Consents. No consent, approval, authorization or order of, or
filing, qualification or registration (each an “Authorization”) with, any court,
governmental or non-governmental agency or body, foreign or domestic, which has
not been made, obtained or taken and is not in full force and effect, is
required for the execution, delivery and performance of this Agreement by the
Company, the offer or sale of the Securities, the issuance of the Conversion
Shares upon conversion thereof, the entry into the Capped Call Confirmations or
the consummation of the transactions contemplated hereby or thereby; and no
event has occurred that allows or results in, or after notice or lapse of time
or both would allow or result in, revocation, suspension, termination or
invalidation of any such Authorization or any other impairment of the rights of
the holder or maker of any such Authorization. All corporate

 

Page 7



--------------------------------------------------------------------------------

approvals (including those of shareholders) necessary for the Company to
consummate the transactions contemplated by this Agreement have been obtained
and are in effect

(n) Audited Financial Statements. Ernst & Young LLP, which has certified certain
financial statements included or incorporated by reference in the Time of Sale
Document and the Final Offering Memorandum, and has audited the Company’s
internal control over financial reporting and management’s assessment thereof,
is an independent registered public accounting firm within the meaning of
Article 2-01 of Regulation S-X and the Public Company Accounting Oversight
Board.

(o) Financial Statements. The financial statements, together with the related
notes, included or incorporated by reference in the Time of Sale Document and
the Final Offering Memorandum fairly present in all material respects the
financial position and the results of operations and changes in financial
position of the Company and its consolidated Subsidiaries at the respective
dates or for the respective periods therein specified. Such statements and
related notes have been prepared in accordance with the generally accepted
accounting principles in the United States (“GAAP”) applied on a consistent
basis throughout the periods involved except as may be set forth in the related
notes included or incorporated by reference in the Time of Sale Document. The
financial statements, together with the related notes, included or incorporated
by reference in the Time of Sale Document and the Final Offering Memorandum
comply in all material respects with Regulation S-X. No other financial
statements or supporting schedules or exhibits are required by Regulation S-X to
be described, included or incorporated by reference in the Time of Sale Document
or the Final Offering Memorandum. The summary and selected financial data
included or incorporated by reference in the Time of Sale Document and the Final
Offering Memorandum fairly present in all material respects the information
shown therein as at the respective dates and for the respective periods
specified and are derived from the consolidated financial statements set forth
or incorporated by reference in the Time of Sale Document and the Final Offering
Memorandum and other financial information. All information contained in the
Time of Sale Document and the Final Offering Memorandum regarding “non-GAAP
financial measures” (as defined in Regulation G) complies with Regulation G and
Item 10 of Regulation S-K, to the extent applicable.

(p) eXtensible Business Reporting Language. The interactive data in eXtensible
Business Reporting Language included or incorporated by reference in the Time of
Sale Document or the Final Offering Memorandum fairly presents the information
called for in all material respects and has been prepared in accordance with the
SEC’s rules and guidelines applicable thereto.

(q) No Material Uninsured Loss. Neither the Company nor any of its Subsidiaries
has sustained, since the date of the latest audited financial statements
included or incorporated by reference in the Time of Sale Document, any material
loss or interference with its business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor dispute or
court or governmental action, order or decree, otherwise than as set forth or
contemplated in the Time of Sale Document; and, since such date, there has not
been any material change in the capital stock or long-term debt of the Company
or any of its Subsidiaries (other than stock option and warrant exercises and
stock repurchases in the ordinary course of business or the repayment of
long-term debt, or otherwise as described in the Time of Sale Document), or any
material adverse changes, or any development that reasonably would have a

 

Page 8



--------------------------------------------------------------------------------

Material Adverse Effect, in or affecting the business, assets, general affairs,
management, financial position, prospects, shareholders’ equity or results of
operations of the Company and its Subsidiaries taken as a whole, otherwise than
as set forth or contemplated in the Time of Sale Document.

(r) No Legal Proceedings. Except as set forth in the Time of Sale Document,
there is no legal or governmental proceeding to which the Company or any of its
Subsidiaries is a party or of which any property or assets of the Company or any
of its Subsidiaries is the subject, including any proceeding before the United
States Food and Drug Administration of the U.S. Department of Health and Human
Services (“FDA”) or comparable federal, state, local or foreign governmental
bodies (it being understood that the interaction between the Company and the FDA
and such comparable governmental bodies relating to the clinical development and
product approval process shall not be deemed proceedings for purposes of this
representation), which is required to be described in the Time of Sale Document
or the Final Offering Memorandum or a document incorporated by reference therein
and is not described therein, or which, singularly or in the aggregate, if
determined adversely to the Company or any of its Subsidiaries, could reasonably
be expected to have a Material Adverse Effect; and except as set forth in the
Time of Sale Document, to the best of the Company’s knowledge, no such
proceedings are threatened or contemplated by governmental authorities. The
Company is in compliance with all applicable federal, state, local and foreign
laws, regulations, orders and decrees governing its business as prescribed by
the FDA, or any other federal, state or foreign agencies or bodies engaged in
the regulation of pharmaceuticals or biohazardous substances or materials,
except where noncompliance would not, singly or in the aggregate, have a
Material Adverse Effect. All preclinical studies and clinical trials conducted
by or on behalf of the Company that the Company reasonably expects will be used
to support approval for commercialization of the Company’s products have been
conducted by the Company, or to the Company’s knowledge by third parties, in
compliance with all applicable federal, state and foreign laws, rules, orders
and regulations, except for such failure or failures to be in compliance as
could not reasonably be expected to have, singly or in the aggregate, a Material
Adverse Effect.

(s) Compliance with Health Care Laws. The Company and each of its Subsidiaries
have operated and currently are in compliance with all applicable health care
laws, rules and regulations (except where such failure to operate or
non-compliance would not, singly or in the aggregate, result in a Material
Adverse Effect), including, without limitation, (i) the Federal, Food, Drug and
Cosmetic Act (21 U.S.C. §§ 301 et seq.); (ii) all applicable federal, state,
local and all applicable foreign healthcare related fraud and abuse laws,
including, without limitation, the federal Anti-kickback Statute (42 U.S.C. §
1320a-7b(b)), the U.S. Physician Payments Sunshine Act (42 U.S.C. § 1320a-7h),
the civil False Claims Act (31 U.S.C. §§ 3729 et seq.), the criminal False
Claims Law (42 U.S.C. § 1320a-7b(a)), all criminal laws relating to healthcare
fraud and abuse, including but not limited to 18 U.S.C. Sections 286 and 287,
the healthcare fraud criminal provisions under the U.S. Health Insurance
Portability and Accountability Act of 1996 (“HIPAA”) (42 U.S.C. Section 1320d et
seq.), the exclusion laws (42 U.S.C. § 1320a-7), and the civil monetary
penalties law (42 U.S.C. § 1320a-7a); (iii) HIPAA, as amended by the Health
Information Technology for Economic Clinical Health Act (42 U.S.C. Section 17921
et seq.); (iv) the regulations promulgated pursuant to such laws; and (v) any
other similar local, state, federal or foreign laws (collectively, the “Health
Care Laws”). None of the Company, any

 

Page 9



--------------------------------------------------------------------------------

of its Subsidiaries, or to the Company’s knowledge, any of its or their
officers, directors or agents have engaged in activities which are, as
applicable, cause for false claims liability, civil penalties, or mandatory or
permissive exclusion from Medicare, Medicaid, or any other state or federal
healthcare program. The Company has not received written notice of any claim,
action, suit, audit, survey, proceeding, hearing, enforcement, investigation,
arbitration or other action (“Action”) from any court or arbitrator or
governmental or regulatory authority or third party alleging that any product
operation or activity is in violation of any Health Care Laws, and, to the
Company’s knowledge, no such claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action is threatened. None of
the Company nor any of its Subsidiaries is a party to or have any ongoing
reporting obligations pursuant to any corporate integrity agreement, deferred
prosecution agreement, monitoring agreement, consent decree, settlement order,
plan of correction or similar agreement imposed by any governmental or
regulatory authority. Additionally, none of the Company, any of its
Subsidiaries, or to the Company’s knowledge, any of its or their employees,
officers or directors, has been excluded, suspended or debarred from
participation in any U.S. state or federal health care program or human clinical
research or, to the knowledge of the Company, is subject to a governmental
inquiry, investigation, proceeding, or other similar action that could
reasonably be expected to result in debarment, suspension, or exclusion.

(t) No Violation or Default. Neither the Company nor any of its Subsidiaries
(i) is in violation of its respective charter or by- laws (or analogous
governing instrument, as applicable), (ii) is in default in any respect, and no
event has occurred which, with notice or lapse of time or both, would constitute
such a default, in the due performance or observance of any term, covenant or
condition contained in any indenture, mortgage, deed of trust, loan agreement,
lease or other agreement or instrument to which it is a party or by which it is
bound or to which any of its property or assets is subject or (iii) is in
violation in any respect of any law, ordinance, governmental rule, regulation or
court order, decree or judgment to which it or its property or assets may be
subject (including, without limitation, those administered by the FDA or by any
foreign, federal, state or local governmental or regulatory authority performing
functions similar to those performed by the FDA) except, in the case of clauses
(ii) and (iii) of this paragraph (s), as disclosed in the Time of Sale Document
and the Final Offering Memorandum and for any violations or defaults which,
singularly or in the aggregate, would not have a Material Adverse Effect.

(u) Governmental Permits. The Company and each of its Subsidiaries possess all
licenses, certificates, authorizations and permits issued by, and have made all
declarations and filings with, the appropriate local, state, federal or foreign
regulatory agencies or bodies which are necessary for the ownership of their
respective properties or the conduct of their respective businesses as currently
conducted and as described in the Time of Sale Document and the Final Offering
Memorandum (collectively, the “Governmental Permits”) except (i) where any
failures to possess or make the same, singularly or in the aggregate, would not
have a Material Adverse Effect and (ii) as disclosed in the Time of Sale
Document and the Final Offering Memorandum. The Company and its Subsidiaries are
in compliance with all such Governmental Permits; all such Governmental Permits
are valid and in full force and effect, except where the validity or failure to
be in full force and effect would not, singularly or in the aggregate, have a
Material Adverse Effect. All such Governmental Permits are free and clear of any
restriction or condition that are in addition to, or materially different from
those normally applicable to similar

 

Page 10



--------------------------------------------------------------------------------

licenses, certificates, authorizations and permits. Neither the Company nor any
Subsidiary has received notification of any revocation, modification,
suspension, termination or invalidation (or proceedings related thereto) of any
such Governmental Permit and to the knowledge of the Company, no event has
occurred that allows or results in, or after notice or lapse of time or both
would allow or result in, revocation, modification, suspension, termination or
invalidation (or proceedings related thereto) of any such Governmental Permit
and the Company has no reason to believe that any such Governmental Permit will
not be renewed. The preclinical studies and clinical trials conducted by or on
behalf of the Company that are described in the Time of Sale Document and the
Final Offering Memorandum (the “Company Studies and Trials”) were and, if still
pending, are being, conducted in all material respects in accordance with
experimental protocols, procedures and controls pursuant to, where applicable,
accepted professional scientific standards, except where noncompliance with such
protocols, procedures and controls would not, singularly or in the aggregate,
have a Material Adverse Effect; the descriptions of the results of the Company
Studies and Trials contained in the Time of Sale Document and the Final Offering
Memorandum are accurate in all material respects; and except as set forth in the
Time of Sale Document and the Final Offering Memorandum, the Company has not
received any notices or correspondence from the FDA or any foreign, state or
local governmental body exercising comparable authority requiring the
termination, suspension or material modification of any Company Studies or
Trials that termination, suspension or material modification would reasonably be
expected to have a Material Adverse Effect.

(v) Investment Company. Neither the Company nor any of its Subsidiaries is or,
after giving effect to (i) the offering of the Securities and the application of
the proceeds thereof as described in the Time of Sale Document and the Final
Offering Memorandum or (ii) the transactions contemplated by the Capped Call
Confirmations, will become required to register as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, and the
rules and regulations of the SEC thereunder.

(w) No Stabilization. Neither the Company nor any of its officers, directors or
affiliates has taken or will take, directly or indirectly, any action designed
or intended to stabilize or manipulate the price of any security of the Company,
or which caused or resulted in, or which might in the future reasonably be
expected to cause or result in, stabilization or manipulation of the price of
any security of the Company to facilitate the sale or resale of the Securities
in violation of the Exchange Act.

(x) Intellectual Property. Except as disclosed in the Time of Sale Document, the
Company and its Subsidiaries own or possess the valid right to use all (i) valid
and enforceable material patents, patent applications, trademarks, trademark
registrations, service marks, service mark registrations, Internet domain name
registrations, copyrights, copyright registrations, licenses, trade secret
rights necessary to conduct their respective businesses as currently conducted,
and as currently proposed to be conducted and described in the Time of Sale
Document and the Final Offering Memorandum (“Intellectual Property Rights”) and
(ii) inventions, software, works of authorships, trademarks, service marks,
trade names, databases, formulae, know how, Internet domain names and other
intellectual property (including trade secrets and other unpatented and/or
unpatentable proprietary confidential information, systems, or procedures)
necessary to conduct their respective businesses as currently conducted, and as
currently proposed to be conducted and described in the Time of Sale Document
and the Final Offering Memorandum

 

Page 11



--------------------------------------------------------------------------------

(collectively, “Intellectual Property Assets”). Except as described in the Time
of Sale Document, the Company and its Subsidiaries have not received written
notice of any challenge by any person to the rights of the Company and its
Subsidiaries with respect to any Intellectual Property Rights or Intellectual
Property Assets owned or used by the Company or its Subsidiaries. To the
knowledge of the Company, the Company and its Subsidiaries’ respective
businesses as now conducted and as currently proposed to be conducted and
described in the Time of Sale Document and the Final Offering Memorandum do not
give rise to any infringement of, any misappropriation of, or other violation
of, any valid and enforceable Intellectual Property Rights of any other person
that could reasonably be expected to have a Material Adverse Effect. All
licenses for the use of the Intellectual Property Rights described in the Time
of Sale Document and the Final Offering Memorandum are valid, binding upon, and
enforceable by or against the parties thereto in accordance to its terms. The
Company has complied in all material respects with, and is not in breach nor has
received any asserted or threatened claim of breach of any Intellectual Property
license, and the Company has no knowledge of any breach by any other person to
any Intellectual Property license that could reasonably be expected to have a
Material Adverse Effect. No claim has been made against the Company alleging the
infringement by the Company of any patent, trademark, service mark, trade name,
copyright, trade secret, license in or other intellectual property right or
franchise right of any person nor to the Company’s knowledge is there any
reasonable basis for such a claim that could reasonably be expected to have a
Material Adverse Effect. The Company has taken reasonable steps to protect,
maintain and safeguard its Intellectual Property Rights, including the execution
of appropriate nondisclosure and confidentiality agreements, proprietary
information and invention agreements, consulting agreements and services
agreements by relevant contractors, consultants and employees. The consummation
of the transactions contemplated by this Agreement will not result in the loss
or impairment of or payment of any additional amounts with respect to, nor
require the consent of any other person in respect of, the Company’s right to
own, use, or hold for use any of the Intellectual Property Rights as owned, used
or held for use in the conduct of the business as currently conducted. The
Company has at all times complied in all material respects with all applicable
laws relating to privacy, data protection, and the collection and use of
personal information collected, used, or held for use by the Company in the
conduct of the Company’s business. No claims have been asserted or, to the
knowledge of the Company, threatened against the Company alleging a violation of
any person’s privacy or personal information or data rights and the consummation
of the transactions contemplated hereby will not breach or otherwise cause any
violation of any law related to privacy, data protection, or the collection and
use of personal information collected, used, or held for use by the Company in
the conduct of the Company’s business. The Company takes reasonable measures to
ensure that such information is protected against unauthorized access, use, or
modification. The Company has taken all necessary actions to obtain ownership of
all works of authorship and inventions made by its employees, consultants and
contractors during the time they were employed by or under contract with the
Company and which relate to the Company’s business. All scientific founders and
key employees have signed confidentiality, invention assignment or proprietary
information and invention agreements with the Company.

(y) Title to Property. The Company and each of its Subsidiaries have valid title
to, or have valid rights to lease or otherwise use, all items of real or
personal property which are material to the business of the Company and its
Subsidiaries taken as a whole, in each case and except as described in the Time
of Sale Document and the Final Offering Memorandum, free and clear of

 

Page 12



--------------------------------------------------------------------------------

all liens, encumbrances, security interests, claims and defects that do not,
singularly or in the aggregate, materially affect the value of such property and
do not interfere with the use made and proposed to be made of such property by
the Company or any of its Subsidiaries; and all of the leases and subleases
material to the business of the Company and its Subsidiaries, considered as one
enterprise, and under which the Company or any of its Subsidiaries holds
properties described in the Time of Sale Document and the Final Offering
Memorandum, are in full force and effect, and neither the Company nor any
Subsidiary has any notice of any material claim of any sort that has been
asserted by anyone adverse to the rights of the Company or any Subsidiary under
any of the leases or subleases mentioned above, or affecting or questioning the
rights of the Company or such Subsidiary to the continued possession of the
leased or subleased premises under any such lease or sublease.

(z) Labor Disputes. There is (A) no material unfair labor practice complaint
pending against the Company, or any of its Subsidiaries, nor to the knowledge of
the Company, threatened against it or any of its Subsidiaries, before the
National Labor Relations Board, any state or local labor relation board or any
foreign labor relations board, and no material grievance or significant
arbitration proceeding arising out of or under any collective bargaining
agreement is so pending against the Company or any of its Subsidiaries, or, to
the knowledge of the Company, threatened against it and (B) no labor disturbance
by the employees of the Company or any of its Subsidiaries exists or, to the
Company’s knowledge, is imminent, and the Company is not aware of any existing
or imminent labor disturbance by the employees of any of its or its Subsidiaries
principal suppliers, manufacturers, customers or contractors, that could
reasonably be expected, singularly or in the aggregate, to have a Material
Adverse Effect. The Company is not aware that any key employee or significant
group of employees of the Company or any Subsidiary plans to terminate
employment with the Company or any such Subsidiary.

(aa) No Prohibited Transactions. No “prohibited transaction” (as defined in
Section 406 of the Employee Retirement Income Security Act of 1974, as amended,
including the regulations and published interpretations thereunder (“ERISA”), or
Section 4975 of the Internal Revenue Code of 1986, as amended from time to time
(the “Code”)) or “accumulated funding deficiency” (as defined in Section 302 of
ERISA) or any of the events set forth in Section 4043(b) of ERISA (other than
events with respect to which the thirty (30)-day notice requirement under
Section 4043 of ERISA has been waived) has occurred or could reasonably be
expected to occur with respect to any employee benefit plan of the Company or
any of its Subsidiaries which could, singularly or in the aggregate, have a
Material Adverse Effect. Each employee benefit plan of the Company or any of its
Subsidiaries is in compliance in all material respects with applicable law,
including ERISA and the Code. The Company and its Subsidiaries have not incurred
and could not reasonably be expected to incur liability under Title IV of ERISA
with respect to the termination of, or withdrawal from, any pension plan (as
defined in ERISA). Each pension plan for which the Company or any of its
Subsidiaries would have any liability that is intended to be qualified under
Section 401(a) of the Code is so qualified, and nothing has occurred, whether by
action or by failure to act, which could, singularly or in the aggregate, cause
the loss of such qualification.

(bb) Compliance with Environmental Laws. The Company and its Subsidiaries are in
compliance with all foreign, federal, state and local rules, laws and
regulations relating to the use, treatment, storage and disposal of hazardous or
toxic substances or waste and protection of

 

Page 13



--------------------------------------------------------------------------------

health and safety or the environment which are applicable to their businesses
(“Environmental Laws”) except where such noncompliance with Environmental Laws
would not, individually or in the aggregate, have a Material Adverse Effect.
There has been no storage, generation, transportation, handling, treatment,
disposal, discharge, emission, or other release of any kind of toxic or other
wastes or other hazardous substances by, due to, or caused by the Company or any
of its Subsidiaries (or, to the Company’s knowledge, any other entity for whose
acts or omissions the Company or any of its Subsidiaries is or may otherwise be
liable) upon any of the property now or previously owned or leased by the
Company or any of its Subsidiaries, or upon any other property, in violation of
any law, statute, ordinance, rule, regulation, order, judgment, decree or permit
or which would, under any law, statute, ordinance, rule (including rule of
common law), regulation, order, judgment, decree or permit, give rise to any
material liability; and there has been no disposal, discharge, emission or other
release of any kind onto such property or into the environment surrounding such
property of any toxic or other wastes or other hazardous substances with respect
to which the Company or any of its Subsidiaries has knowledge. In the ordinary
course of business, the Company and its Subsidiaries conduct periodic reviews of
the effect of Environmental Laws on their business and assets, in the course of
which they identify and evaluate associated costs and liabilities (including,
without limitation, any material capital or operating expenditures required for
clean-up, closure of properties or compliance with Environmental Laws or
Governmental Permits issued thereunder, any related material constraints on
operating activities and any potential material liabilities to third parties).
On the basis of such reviews, the Company has reasonably concluded that such
associated costs and liabilities would not have, singularly or in the aggregate,
a Material Adverse Effect.

(cc) Taxes. The Company and its Subsidiaries each (i) have timely filed all
federal, state, local and foreign tax returns (or timely filed applicable
extensions therefor) that have been required to be filed, and all such returns
were true, complete and correct, (ii) have paid all federal, state, local and
foreign taxes, assessments, governmental or other charges due and payable for
which it is liable, including, without limitation, all sales and use taxes and
all taxes which the Company or any of its Subsidiaries is obligated to withhold
from amounts owing to employees, creditors and third parties, and (iii) do not
have any tax deficiency or claims outstanding or assessed or, to its knowledge,
proposed against any of them, except those, in each of the cases described in
clauses (i), (ii) and (iii) of this paragraph (bb), that would not, singularly
or in the aggregate, have a Material Adverse Effect. The Company and its
Subsidiaries have not engaged in any transaction which is a corporate tax
shelter or which could be characterized as such by the Internal Revenue Service
or any other taxing authority. The accruals and reserves on the books and
records of the Company and its Subsidiaries in respect of tax liabilities for
any taxable period not yet finally determined are adequate to meet any
assessments and related liabilities for any such period, and since September 30,
2018 the Company and its Subsidiaries have not incurred any liability for taxes
other than in the ordinary course.

(dd) Insurance. The Company and each of its Subsidiaries carry, or are covered
by, insurance in such amounts and covering such risks as is adequate for the
conduct of their respective businesses and the value of their respective
properties and as is customary for companies engaged in similar businesses in
similar industries. Neither the Company nor any of its Subsidiaries has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a Material Adverse

 

Page 14



--------------------------------------------------------------------------------

Effect. All policies of insurance owned by the Company or any of its
Subsidiaries are, to the Company’s knowledge, in full force and effect and the
Company and its Subsidiaries are in compliance with the terms of such policies.
Neither the Company nor any of its Subsidiaries has received written notice from
any insurer, agent of such insurer or the broker of the Company or any of its
Subsidiaries that any material capital improvements or any other material
expenditures (other than premium payments) are required or necessary to be made
in order to continue such insurance. None of the Company or any of its
Subsidiaries insures risk of loss through any captive insurance, risk retention
group, reciprocal group or by means of any fund or pool of assets specifically
set aside for contingent liabilities other than as described in the Time of Sale
Document.

(ee) Internal Controls. The Company maintains a system of internal control over
financial reporting (as such term is defined in Rule 13a-15(f) of the General
Rules and Regulations under the Exchange Act (the “Exchange Act Rules”)) that
complies with the requirements of the Exchange Act and has been designed by the
Company’s principal executive officer and principal financial officer, or under
their supervision, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP. The Company’s internal control over financial
reporting, as evaluated pursuant to Rule 13a-15 under the Exchange Act Rules, is
effective. Since the end of the Company’s most recent audited fiscal year, there
has been (A) no material weakness in the Company’s internal control over
financial reporting (whether or not remediated) and (B) except as disclosed in
the Time of Sale Document, no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting. The
Company’s internal control over financial reporting is overseen by the Audit
Committee of the Board of Directors of the Company (the “Audit Committee”) in
accordance with the Exchange Act Rules. The Company has not publicly disclosed,
and within the next 90 days the Company does not reasonably expect to publicly
disclose, a significant deficiency, material weakness, change in internal
control over financial reporting or fraud involving management or other
employees who have a significant role in the internal control over financial
reporting, any violation of, or failure to comply with, the federal securities
laws, or any matter which if determined adversely, would have a Material Adverse
Effect.

(ff) Books and Records. The Company and each of its Subsidiaries have made and
keep books, records and accounts, which, in reasonable detail, accurately and
fairly reflect the transactions and dispositions of the assets of the Company
and its Subsidiaries in all material respects.

(gg) Disclosure Controls and Procedures. The Company maintains disclosure
controls and procedures (as such is defined in Rule 13a-15(e) of the Exchange
Act Rules) that comply with the requirements of the Exchange Act; such
disclosure controls and procedures have been designed to ensure that information
required to be disclosed by the Company is accumulated and communicated to the
Company’s management, including the Company’s principal executive officer and
principal financial officer by others within the Company and is recorded,
processed, summarized and reported within the time periods specified in the
SEC’s rules and forms, and as of September 30, 2018, such disclosure controls
and procedures were effective.

 

Page 15



--------------------------------------------------------------------------------

(hh) Minute Books. The minute books of the Company have been made available to
the Initial Purchasers and counsel for the Initial Purchasers, and such books
contain a complete summary of all meetings and actions of the board of directors
(including each board committee) and shareholders of the Company (or analogous
governing bodies and interest holders, as applicable), from January 1, 2015
through the date of this Agreement.

(ii) No Undisclosed Agreements. There is no franchise agreement, lease,
contract, or other agreement or document required by the Securities Act or by
the Rules and Regulations to be described in the Time of Sale Document and the
Final Offering Memorandum or a document incorporated by reference therein or to
be filed as an exhibit thereto or a document incorporated by reference therein
which is not so described or filed therein as required; and all descriptions of
any such franchise agreements, leases, contracts, or other agreements or
documents contained in the Time of Sale Document and the Final Offering
Memorandum or in a document incorporated by reference therein are accurate and
complete descriptions of such documents in all material respects. Other than as
described in the Time of Sale Document, no such franchise agreement, lease,
contract or other agreement has been suspended or terminated for convenience or
default by the Company or any of the other parties thereto, and neither the
Company nor any of its Subsidiaries has received notice of and the Company does
not have knowledge of any such pending or threatened suspension or termination.

(jj) Related Party Matters. No relationship, direct or indirect, exists between
or among the Company on the one hand, and the directors, officers, shareholders
(or analogous interest holders), customers or suppliers of the Company or any of
its affiliates on the other hand, which is required to be described in the Time
of Sale Document and the Final Offering Memorandum or a document incorporated by
reference therein and which is not so described.

(kk) No Registration Rights. Except as described in the Time of Sale Document,
there are no persons with registration rights or similar rights to have any
securities registered by the Company or any of its Subsidiaries under the
Securities Act.

(ll) No Margin Securities. Neither the Company nor any of its Subsidiaries own
any “margin securities” as that term is defined in Regulation U of the Board of
Governors of the Federal Reserve System (the “Federal Reserve Board”), and none
of the proceeds of the sale of the Securities or the entry into the Capped Call
Confirmations will be used, directly or indirectly, for the purpose of
purchasing or carrying any margin security, for the purpose of reducing or
retiring any indebtedness which was originally incurred to purchase or carry any
margin security or for any other purpose which might cause any of the Securities
to be considered a “purpose credit” within the meanings of Regulation T, U or X
of the Federal Reserve Board.

(mm) No Brokers. Neither the Company nor any of its Subsidiaries is a party to
any contract, agreement or understanding with any person that would give rise to
a valid claim against the Company or the Initial Purchasers for a brokerage
commission, finder’s fee or like payment in connection with the offering and
sale of the Securities or any transaction contemplated by this Agreement, the
Time of Sale Document and the Final Offering Memorandum.

(nn) Exercise Price of Outstanding Options. The exercise price of each option
issued under the Company’s stock option or other employee benefit plans has been
no less than the fair market

 

Page 16



--------------------------------------------------------------------------------

value of a share of Common Stock as determined on the date of grant of such
option. All grants of options were validly issued and properly approved by the
board of directors of the Company (or a duly authorized committee thereof, or
its designee) in material compliance with all applicable laws and regulations
and recorded in the Company’s financial statements in accordance with GAAP and,
to the Company’s knowledge, no such grants involved “back dating,” “forward
dating” or similar practice with respect to the effective date of grant.

(oo) Subsidiary Repayments. Except as described in the Time of Sale Document and
the Final Offering Memorandum, no Subsidiary of the Company is currently
prohibited, directly or indirectly, under any agreement or other instrument to
which it is a party or is subject, from paying any dividends to the Company,
from making any other distribution on such Subsidiary’s capital stock, from
repaying to the Company any loans or advances to such Subsidiary from the
Company or from transferring any of such Subsidiary’s properties or assets to
the Company or any other Subsidiary of the Company.

(pp) No Undisclosed Issuances or Liabilities. Since the date as of which
information is given in the Time of Sale Document and the Final Offering
Memorandum through the date hereof, and except as set forth in the Final
Offering Memorandum, neither the Company nor any of its Subsidiaries has
(i) issued or granted any securities other than options to purchase Common Stock
pursuant to the Company’s stock option plan or securities issued upon the
exercise of stock options or warrants in the ordinary course of business,
(ii) incurred any material liability or obligation, direct or contingent, other
than liabilities and obligations which were incurred in the ordinary course of
business, (iii) entered into any material transaction other than in the ordinary
course of business or (iv) declared or paid any dividend on its capital stock.

(qq) Forward-looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in either the Time of Sale Document and the Final Offering
Memorandum has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.

(rr) No Business with Cuba. None of the Company or any of its Subsidiaries does
business with the government of Cuba or with any person or affiliate located in
Cuba within the meaning of Florida Statutes Section 517.075.

(ss) Compliance with Exchange Act Reporting Requirements. The Company is subject
to and in compliance in all material respects with the reporting requirements of
Section 13 or Section 15(d) of the Exchange Act. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act and is listed on the
Exchange, and the Company has taken no action designed to, or reasonably likely
to have the effect of, terminating the registration of the Common Stock under
the Exchange Act or delisting the Common Stock from the Exchange, nor has the
Company received any notification that the SEC or FINRA is contemplating
terminating such registration or listing.

(tt) Compliance with Sarbanes-Oxley Act. The Company is in compliance in all
material respects with all applicable provisions of the Sarbanes-Oxley Act of
2002 and all rules and regulations promulgated thereunder or implementing the
provisions thereof (the “Sarbanes-Oxley Act”) that are in effect.

 

Page 17



--------------------------------------------------------------------------------

(uu) Compliance with Corporate Governance Requirements of Exchange Act. The
Company is in compliance with all applicable corporate governance requirements
set forth in the rules of the Exchange that are in effect.

(vv) No Unlawful Payments; FCPA Compliance. Neither the Company nor any of its
Subsidiaries nor any of their respective executive officers or directors nor, to
the Company’s knowledge, any other employee, or agent while acting on behalf of
the Company or any Subsidiary, has (i) used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns from corporate funds or knowingly received or retained any funds in
violation of any law, rule or regulation (including, without limitation, the
Foreign Corrupt Practices Act of 1977, as amended), (iii) violated any provision
of the Foreign Corrupt Practices Act of 1977, as amended, or (iv) made any other
unlawful payment.

(ww) No Transactions with Unconsolidated Entities. There are no transactions,
arrangements or other relationships between and/or among the Company, any of its
affiliates (as such term is defined in Rule 405 of the Rules and Regulations)
and any unconsolidated entity, including, but not limited to, any structured
finance, special purpose or limited purpose entity that could reasonably be
expected to materially affect the Company’s liquidity or the availability of or
requirements for its capital resources required to be described in the Time of
Sale Document and the Final Offering Memorandum or a document incorporated by
reference therein which have not been described as required.

(xx) No Undisclosed Indebtedness. There are no outstanding loans, advances
(except normal advances for business expenses in the ordinary course of
business) or guarantees of indebtedness by the Company or any of its
Subsidiaries to or for the benefit of any of the officers or directors of the
Company, any of its Subsidiaries or any of their respective family members,
except as disclosed in the Time of Sale Document and the Final Offering
Memorandum. All transactions by the Company with office holders or control
persons of the Company have been duly approved by the board of directors of the
Company, or duly appointed committees or officers thereof, if and to the extent
required under U.S. law.

(yy) Statistical and Market Related Data. The statistical and market related
data included in the Time of Sale Document and the Final Offering Memorandum are
based on or derived from sources that the Company believes to be reliable and
accurate, and such data are consistent with the sources from which they are
derived.

(zz) Compliance with Money Laundering Laws. The operations of the Company and
its Subsidiaries are and have been conducted at all times in compliance in all
material respects with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, applicable money laundering statutes and applicable rules and
regulations thereunder (collectively, the “Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending, or to the
Company’s knowledge, threatened.

 

Page 18



--------------------------------------------------------------------------------

(aaa) Compliance with Sanctions Laws. Neither the Company nor any of its
Subsidiaries nor any director or officer of the Company or any of its
Subsidiaries nor, to the Company’s knowledge, any other agent, employee or
affiliate of the Company or any of its Subsidiaries is currently (a) subject to
any sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”), the United Nations Security Council, the European
Union, Her Majesty’s Treasury or other relevant sanctions authority
(collectively, “Sanctions”) or (b) located, organized or resident in a country
or territory that is the subject of Sanctions (including, without limitation,
Burma/Myanmar, Cuba, Iran, North Korea, Sudan and Syria). The Company represents
and covenants that it will not, directly or indirectly, use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person (a) to fund or facilitate any
activities or business of or with any person or in any country or territory
that, at the time of such funding or facilitation, is the subject of Sanctions;
or (b) in any other manner that will result in a violation of Sanctions by any
person (including any person participating in the offering, whether as
underwriter, advisor, investor or otherwise). The Company represents and
covenants that, except as detailed in the Preliminary Offering Memorandum, for
the past five years, it has not knowingly engaged in, is not now knowingly
engaged in, and will not knowingly engage in, any dealings or transactions with
any person, or in any country or territory, that at the time of the dealing or
transaction is or was the subject of Sanctions. The Company will not directly or
indirectly use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
person or entity, for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC. For purposes of
this Section 4(aaa), no person shall be an affiliate of the Company solely by
reason of owning less than a majority of any class of voting securities of the
Company.

(bbb) No Insolvency. The Company and its Subsidiaries, individually and on a
consolidated basis, are not as of the date hereof, and after giving effect to
the transactions contemplated hereby to occur on the Closing Date, will not be
Insolvent (as defined below). For purposes of this Section 4(bbb), “Insolvent”
means, with respect to any person, (i) the present fair saleable value of such
person’s assets is less than the amount required to pay such person’s total
Indebtedness, (ii) such person is unable to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured, (iii) such person intends to incur or believes that it
will incur debts that would be beyond its ability to pay as such debts mature or
such person has unreasonably small capital with which to conduct the business in
which it is engaged as such business is now conducted.

(ccc) No Foreign Subsidiary Assets or Liabilities. Omeros London Limited and
Omeros Ireland Limited (collectively, the “Foreign Subsidiaries”) have no
material assets or any liabilities, contingent or otherwise, other than (i) the
European Marketing Authorization for OMIDRIA and (ii) any such liabilities that
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(ddd) FINRA. Neither the Company nor, to the Company’s knowledge, any of its
affiliates (within the meaning of FINRA Conduct Rule 2720(b)(1)(a)) directly or
indirectly controls, is controlled by, or is under common control with, or is an
associated person (within the meaning of Article I, Section 1(ee) of the By-laws
of FINRA) of, any member firm of FINRA.

 

Page 19



--------------------------------------------------------------------------------

5. Covenants of the Company.

(a) Securities Law Compliance. The Company agrees, at any time prior to the
completion of the initial resales of the Securities by the Initial Purchasers,
to (i) advise the Initial Purchasers promptly after obtaining knowledge (and, if
requested by the Initial Purchasers, confirm such advice in writing) of (A) the
issuance by any U.S. or non-U.S. federal or state securities commission of any
stop order suspending the qualification or exemption from qualification of any
of the Securities for offer or sale in any jurisdiction, or the initiation of
any proceeding for such purpose by any U.S. or non-U.S. federal or state
securities commission or other regulatory authority, or (B) the happening of any
event that makes any statement of a material fact made in the Time of Sale
Document, any Company Additional Written Communication or the Final Offering
Memorandum, untrue or that requires the making of any additions to or changes in
the Time of Sale Document, any Company Additional Written Communication, or the
Final Offering Memorandum, to make the statements therein, in the light of the
circumstances under which they were made, not misleading, (ii) use its
reasonable best efforts to prevent the issuance of any stop order or order
suspending the qualification or exemption from qualification of any of the
Securities under any securities or “Blue Sky” laws of U.S. state or non-U.S.
jurisdictions and (iii) if, at any time, any U.S. or non-U.S. federal or state
securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of any of the
Securities under any such laws, use its reasonable best efforts to obtain the
withdrawal or lifting of such order at the earliest possible time.

(b) Offering Documents. The Company agrees to (i) furnish the Initial
Purchasers, without charge, as many copies of the Time of Sale Document and the
Final Offering Memorandum, and any amendments or supplements thereto, as the
Initial Purchasers may reasonably request, and (ii) promptly prepare, upon the
Initial Purchasers’ reasonable request, any amendment or supplement to the Time
of Sale Document or Final Offering Memorandum that the Initial Purchasers, upon
advice of legal counsel, determine may be necessary in connection with Exempt
Resales (and the Company hereby consents to the use of the Time of Sale Document
and the Final Offering Memorandum, and any amendments and supplements thereto,
by the Initial Purchasers in connection with Exempt Resales).

(c) Consent to Amendments and Supplements. Before finalizing any Time of Sale
Document or the Final Offering Memorandum or making or distributing any
amendment or supplement to any of the Time of Sale Document or the Final
Offering Memorandum or filing with the SEC any document that will be
incorporated by reference therein, the Company will furnish to the Initial
Purchasers and counsel for the Initial Purchasers a copy of the proposed Time of
Sale Document or the Final Offering Memorandum or such amendment or supplement
or document to be incorporated by reference therein for review, and will not
distribute any such proposed Time of Sale Document or the Final Offering
Memorandum, amendment or supplement or file any such document with the SEC to
which the Initial Purchasers reasonably object. Before making, preparing, using,
authorizing, approving or referring to any Company Additional Written
Communications, the Company will furnish to the Initial Purchasers and counsel
for the Initial Purchasers a copy of such written communication for review and
will not make, prepare, use, authorize, approve or refer to any such written
communication to which the Initial Purchasers reasonably object.

 

Page 20



--------------------------------------------------------------------------------

(d) Preparation of Amendments and Supplements to Offering Documents. The Company
agrees, so long as the Initial Purchasers shall hold any of the Securities,
(i) if any event shall occur as a result of which, in the reasonable judgment of
the Company or the Initial Purchasers (or counsel for the Initial Purchasers),
it becomes necessary or advisable to amend or supplement the Time of Sale
Document or the Final Offering Memorandum to correct any untrue statement of a
material fact or omission to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or if it is necessary to amend or supplement the Time of
Sale Document or the Final Offering Memorandum to comply with any applicable
law, to prepare, at the expense of the Company, an appropriate amendment or
supplement to the Time of Sale Document and the Final Offering Memorandum (in
form and substance reasonably satisfactory to the Initial Purchasers) so that
(A) as so amended or supplemented, the Time of Sale Document and the Final
Offering Memorandum will not include an untrue statement of material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading, and
(B) the Time of Sale Document and the Final Offering Memorandum will comply with
applicable law and (ii) if in the reasonable judgment of the Company it becomes
necessary or advisable to amend or supplement the Time of Sale Document or the
Final Offering Memorandum so that the Time of Sale Document and the Final
Offering Memorandum will contain all of the information specified in, and meet
the requirements of, Rule 144A(d)(4) of the Securities Act, to prepare an
appropriate amendment or supplement to the Time of Sale Document or the Final
Offering Memorandum (in form and substance reasonably satisfactory to the
Initial Purchasers) so that the Time of Sale Document or the Final Offering
Memorandum, as so amended or supplemented, will contain the information
specified in, and meet the requirements of, such Rule.

(e) “Blue Sky” Law Compliance. The Company agrees to cooperate with the Initial
Purchasers and the Initial Purchasers’ counsel in connection with the
qualification of the Securities under the securities or “Blue Sky” laws of U.S.
state or non-U.S. jurisdictions as the Initial Purchasers may request and
continue such qualification in effect so long as required for Exempt Resales;
provided that in connection therewith the Company shall not be required to
(i) qualify as a foreign corporation in any jurisdiction in which it would not
otherwise be required to so qualify, (ii) file a general consent to service of
process in any such jurisdiction, or (iii) subject itself to taxation in any
jurisdiction in which it would not otherwise be subject.

(f) Payment of Expenses. The Company agrees to pay, or reimburse if paid by the
Initial Purchasers whether or not the transactions contemplated hereby are
consummated or this Agreement is terminated: (i) the costs incident to the
authorization, issuance, sale, preparation and delivery of the Securities (and
the Conversion Shares issuable upon conversion thereof) and any taxes payable in
that connection; (ii) the costs incident to the preparation, printing and
distribution of the Time of Sale Document and the Final Offering Memorandum, any
amendments, supplements and exhibits thereto or any document incorporated by
reference therein and the Documents; (iii) the fees and expenses (including
related fees and expenses of counsel for the Initial Purchasers) incurred in
connection with securing any required review by FINRA of the terms of the sale
of the Securities and any filings made with FINRA (not to exceed $5,000 in the
aggregate); (iv) any applicable listing or other fees, including, without
limitation, the fees and expenses associated with listing the Conversion Shares
on Nasdaq; (v) the fees and expenses (including related fees and expenses of
counsel to the Initial Purchasers) of qualifying

 

Page 21



--------------------------------------------------------------------------------

the Securities under the securities laws of such jurisdictions (domestic or
foreign) as the Initial Purchasers may designate and of preparing, printing and
distributing wrappers, Blue Sky Memoranda and Legal Investment Surveys (not to
exceed $2,000 in the aggregate) (vi) the cost of preparing and printing stock
certificates; (vii) all fees and expenses of the registrar and transfer agent of
the Common Stock and of the Trustee; (viii) the costs and expenses (including,
without limitation, any damages or other amounts payable in connection with the
legal or contractual liability) associated with the reforming of any contracts
for sale of the Securities made by the Initial Purchasers caused by a breach of
the representation contained in Section 4(c); (ix) the costs and expenses of the
Company relating to investor presentations on any “road show” undertaken in
connection with the marketing of the offering of the Securities, including,
without limitation, expenses associated with the preparation or dissemination of
any electronic road show, expenses associated with the production of road show
slides and graphics, fees and expenses of any consultants engaged in connection
with the road show presentations with the prior approval of the Company, travel
and lodging expenses of the officers of the Company and such consultants,
including the cost of any aircraft chartered in connection with the road show;
and (x) all other costs and expenses incident to the offering of the Securities
or the performance of the obligations of the Company under this Agreement
(including, without limitation, the fees and expenses of the Company’s counsel
and the Company’s independent accountants; provided that, except to the extent
otherwise provided herein in Section 5(f) and Section 10, the Initial Purchasers
shall pay their own costs and expenses incurred in connection with the
transactions contemplated hereby, including the fees and expenses of their
counsel, and any transfer taxes on the resale of any Securities by them.

(g) Use of Proceeds. The Company agrees to use the proceeds of the Offering in
the manner described in the Time of Sale Document and the Final Offering
Memorandum under the caption “Use of Proceeds.”

(h) Transaction Documents. The Company agrees to do and perform all things
required to be done and performed under the Documents prior to and after the
applicable Closing Date, and to satisfy all conditions precedent to the Initial
Purchasers’ obligations hereunder to purchase the Securities.

(i) Integration. The Company agrees not to, and to ensure that no affiliate of
the Company will, sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any “security” (as defined in the Securities Act) that
would be integrated with the sale of the Securities in a manner that would
require the registration under the Securities Act of the sale to the Initial
Purchasers or to the Subsequent Purchasers of the Securities.

(j) Stabilization or Manipulation. The Company agrees not to take, and to ensure
that no affiliate of the Company will take, directly or indirectly, any action
designed to or that could be reasonably expected to cause or result in
stabilization or manipulation of the price of the Securities or any other
reference security, whether to facilitate the sale or resale of the Securities
or otherwise. Notwithstanding any prior agreement between the Company and the
Initial Purchasers to the contrary, the Company acknowledges and agrees that,
subject only to compliance with applicable laws, the Initial Purchasers and
their respective affiliates may, directly or indirectly, hold long or short
positions, trade and otherwise conduct such activities in or with respect to
debt and/or equity securities and/or bank debt of, and/or derivative products

 

Page 22



--------------------------------------------------------------------------------

related to, the Company and otherwise effect the transactions with respect to
the Securities, Common Stock and other securities of the Company contemplated in
the Final Offering Memorandum.

(k) DTC. The Company agrees to use its best efforts to permit the Securities to
be eligible for clearance and settlement through DTC.

(l) Rule 144A Information. For so long as any of the Securities remain
outstanding, during any period in which the Company is not subject to Section 13
or 15(d) of the Exchange Act, the Company agrees to make available, upon
request, to any owner of the Securities in connection with any sale thereof and
any prospective Subsequent Purchasers of such Securities from such owner, the
information required by Rule 144A(d)(4) under the Securities Act.

(m) Additional Offering Materials. The Company agrees not to, and not to
authorize or permit any person acting on its behalf to, (i) distribute any
offering material in connection with the offer and sale of the Securities other
than the Time of Sale Document and the Final Offering Memorandum and any
amendments and supplements to the Preliminary Offering Memorandum or the Final
Offering Memorandum prepared in compliance with this Agreement or (ii) solicit
any offer to buy or offer to sell the Securities by means of any form of general
solicitation or general advertising (including, without limitation, as such
terms are used in Regulation D under the Securities Act) or in any manner
involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act.

(n) Sale of Restricted Securities. During the one year period after the
applicable Closing Date (or such shorter period as may be provided for in Rule
144 under the Securities Act, as the same may be in effect from time to time),
the Company agrees not to, and will use its reasonable best efforts not to
permit any future Subsidiaries of either the Company or any other affiliates
controlled by the Company to, resell any of the Securities which constitute
“restricted securities” under Rule 144 that have been reacquired by the Company,
any future Subsidiaries or any other affiliates controlled by the Company,
except pursuant to an effective registration statement under the Securities Act.

(o) Conversion Shares. The Company agrees to reserve and keep available at all
times, free of preemptive rights, the maximum number of Conversion Shares
issuable upon conversion of the Securities. The Company will use its best
efforts to list, subject to notice of issuance, the Conversion Shares on the
Nasdaq.

(p) Company Lock-Up. During the period commencing on and including the date
hereof and ending on and including the 60th day following the date of this
Agreement ( the “Lock-Up Period”) the Company will not, without the prior
written consent of Cantor Fitzgerald & Co. (which consent may be withheld at the
sole discretion of Cantor Fitzgerald & Co.), directly or indirectly offer, sell
(including, without limitation, any short sale), assign, transfer, pledge,
contract to sell, establish an open “put equivalent position” within the meaning
of Rule 16a-1(h) under the Exchange Act, or otherwise dispose of, or announce
the offering of, or file any registration statement under the Securities Act in
respect of, any Common Stock, options, rights or warrants to acquire Common
Stock or securities exchangeable or exercisable for or convertible into Common
Stock (other than is contemplated by this Agreement with respect to

 

Page 23



--------------------------------------------------------------------------------

the Conversion Shares) or publicly announce any intention to do any of the
foregoing; provided, however, that the Company may (i) issue and sell the
Securities hereunder (including any Conversion Shares upon conversion thereof),
(ii) issue restricted Common Stock or options to acquire Common Stock pursuant
to the Company’s employee benefit plans, qualified stock option plans or other
employee compensation plans as such plans are in existence on the date hereof
and described in the Final Offering Memorandum, (iii) issue Common Stock
pursuant to the valid exercises, vesting or settlements of options, warrants or
rights outstanding on the date hereof, (iv) issue Common Stock or other
securities to financial institutions or other lenders in connection with debt
financing transactions (a “Financing Transaction”), (v) issue Common Stock in
connection with an equity line financing (an “Equity Line Transaction”), (vi)
enter into, exercise its rights under or terminate the Capped Call
Confirmations, (vii) issue Common Stock upon the conversion of the Securities
and (viii) file a registration statement relating to a Financing Transaction or
an Equity Line Transaction (notwithstanding the foregoing, the actions set forth
in clauses (iv), (v) and (vi) may not be taken under this paragraph (p) during
the period commencing on and including the date hereof and ending on and
including the 30th day following the date of this Agreement). The Company will
cause each officer and director listed in Exhibit B to furnish to Cantor
Fitzgerald & Co. prior to the Closing Date, a letter, substantially in the form
of Exhibit A hereto. The Company also agrees that during the Lock-Up Period,
other than for the sale of the Securities hereunder, the Company will not file
any registration statement, preliminary prospectus or prospectus, or any
amendment or supplement thereto, under the Securities Act for any such
transaction or which registers, or offers for sale, Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock,
except for (i) a registration statement on Form S-8 relating to employee benefit
plans and (ii) one or more registration statements, preliminary prospectus or
prospectus, or any amendment or supplement thereto relating to a Financing
Transaction or an Equity Line Transaction (notwithstanding the foregoing, the
actions set forth in clause (ii) may not be taken under this paragraph
(k) during the period commencing on and including the date hereof and ending on
and including the 30th day following the date of this Agreement).

(q) Investment Company. The Company will conduct its business in a manner so as
to not be required to register under the Investment Company Act.

(r) No Adjustment to Conversion Rate. The Company agrees not to, between the
date hereof and the issuance of the Securities, take any action which would
result in a conversion rate adjustment to the Securities assuming they are
outstanding.

6. Representations and Warranties of the Initial Purchasers. Each Initial
Purchaser represents and warrants that:

(a) Initial Purchaser Status, Resale Terms. It is a QIB and an “accredited
investor” within the meaning of Rule 501(a) under the Securities Act and it will
offer the Securities for resale only upon the terms and conditions set forth in
this Agreement and in the Time of Sale Document and the Final Offering
Memorandum.

(b) Sale of Restricted Exchange Securities. It has not sold, and will not sell,
the Securities as part of their initial offering except to persons whom it
reasonably believes to be QIBs in transactions pursuant to Rule 144A under the
Securities Act (“Rule 144A”) and in connection

 

Page 24



--------------------------------------------------------------------------------

with such sale, it has taken or will take reasonable steps to ensure that the
purchaser of the Securities is aware that such sale is being made in reliance on
Rule 144A.

7. Conditions of the Obligations of the Initial Purchasers. The obligations of
the Initial Purchasers hereunder to purchase and pay for the Initial Securities
as provided herein on the First Closing Date and, with respect to the Optional
Securities, each Option Closing Date, shall be subject to the accuracy of the
representations and warranties on the part of the Company set forth in Section 4
hereof as of the date hereof and as of the First Closing Date as though then
made and, with respect to the Optional Securities, as of each Option Closing
Date as though then made, to the timely performance by the Company of its
covenants and other obligations hereunder, and to each of the following
additional conditions:

(a) No Untrue Statements. The Initial Purchasers shall not have discovered and
disclosed to the Company on or prior to each such Closing Date that the Time of
Sale Document or the Final Offering Memorandum or any amendment or supplement
thereto contains an untrue statement of fact which, in the opinion of counsel
for the Initial Purchasers, is material or omits to state any fact which, in the
opinion of such counsel, is material and is required to be stated therein or is
necessary to make the statements therein not misleading.

(b) Corporate Proceedings. All corporate proceedings and other legal matters
incident to the authorization, form and validity of each of this Agreement, the
Securities, the Time of Sale Document and the Final Offering Memorandum and all
other legal matters relating to this Agreement and the transactions contemplated
hereby shall be reasonably satisfactory in all material respects to counsel for
the Initial Purchasers, and the Company shall have furnished to such counsel all
documents and information that they may reasonably request to enable them to
pass upon such matters.

(c) Opinion of Counsel for the Company. As of each Closing Date, Covington &
Burling LLP shall have furnished to the Initial Purchasers such counsel’s
written opinion, as special counsel to the Company, addressed to the Initial
Purchasers and dated each such Closing Date, in form and substance reasonably
satisfactory to the Initial Purchasers and substantially as set forth on Exhibit
C hereto.

(d) General Counsel Opinion. As of each Closing Date, Marcia S. Kelbon, Vice
President, Patent & General Counsel of the Company, shall have furnished to the
Initial Purchasers such counsel’s written opinion, as intellectual property and
General Counsel to the Company, addressed to the Initial Purchasers and dated as
of each such Closing Date, in form and substance reasonably satisfactory to the
Initial Purchasers and substantially as set forth on Exhibit D hereto.

(e) Opinion of Washington Counsel. As of each Closing Date, Keller Rohrback
L.L.P. shall have furnished to the Initial Purchasers such counsel’s written
opinion, as Washington State counsel to the Company, addressed to the Initial
Purchasers and dated such Closing Date, in form and substance reasonably
satisfactory to the Initial Purchasers and substantially as set forth on Exhibit
E hereto.

(f) Officers’ Certificate. As of each Closing Date, the Company shall have
furnished to the Initial Purchasers a certificate, dated such Closing Date, of
its Chairman and Chief Executive

 

Page 25



--------------------------------------------------------------------------------

Officer and its Chief Regulatory Officer and Vice President, Regulatory Affairs
and Quality Systems in form and substance reasonably satisfactory to the Initial
Purchasers and substantially as set forth on Exhibit F hereto.

(g) Opinion of Counsel for the Initial Purchasers. As of each Closing Date, the
Initial Purchasers shall have received from Latham & Watkins LLP, counsel for
the Initial Purchasers, such opinion or opinions, dated such Closing Date, with
respect to such matters as the Initial Purchasers may reasonably require, and
the Company shall have furnished to such counsel such documents as they request
for enabling them to pass upon such matters.

(h) Comfort Letter. At the time of the execution of this Agreement, the Initial
Purchasers shall have received from Ernst & Young LLP a letter, addressed to the
Initial Purchasers, executed and dated such date, in form and substance
satisfactory to the Initial Purchasers (i) confirming that they are an
independent registered accounting firm with respect to the Company and its
Subsidiaries within the meaning of the Securities Act and the Rules and
Regulations and rules and regulations of the PCAOB and (ii) stating the
conclusions and findings of such firm, of the type ordinarily included in
accountants’ “comfort letters” to underwriters, with respect to the financial
statements and certain financial information contained or incorporated by
reference in the Time of Sale Document and the Final Offering Memorandum.

(i) Bring Down Comfort Letters. On each Closing Date, the Initial Purchasers
shall have received a letter (the “bring-down letter”) from Ernst & Young LLP
addressed to the Initial Purchasers and dated such Closing Date confirming, as
of the date of the bring- down letter (or, with respect to matters involving
changes or developments since the respective dates as of which specified
financial information is given in the Time of Sale Document and the Final
Offering Memorandum, as the case may be, as of a date not more than three
(3) business days prior to the date of the bring-down letter), the conclusions
and findings of such firm, of the type ordinarily included in accountants’
“comfort letters” to underwriters, with respect to the financial information and
other matters covered by its letter delivered to the Initial Purchasers
concurrently with the execution of this Agreement pursuant to paragraph (h) of
this Section 7.

(j) Chairman and CEO Certificate. As of each Closing Date, the Company shall
have furnished to the Initial Purchasers a certificate, dated such Closing Date,
of its Chairman of the Board and Chief Executive Officer and its Vice President,
Patent & General Counsel stating that (i) such officers have examined the Time
of Sale Document and Final Offering Memorandum and, in their opinion, the Time
of Sale Document, as of the date hereof and as of such Closing Date, the Final
Offering Memorandum and each amendment or supplement thereto, as of the
respective date thereof and as of such Closing Date, did not include any untrue
statement of a material fact and did not omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances in
which they were made, not misleading, (ii) since the date hereof, no event has
occurred which should have been set forth in a supplement or amendment to the
Time of Sale Document or the Final Offering Memorandum that has not been so set
forth therein, (iii) to the best of their knowledge after reasonable
investigation, as of such Closing Date, the representations and warranties of
the Company in this Agreement are true and correct and the Company has complied
with all agreements and satisfied all conditions on its part to be performed or
satisfied hereunder at or prior to such Closing Date, and (iv) there has not
been, subsequent to the date of the most recent audited financial statements
included or

 

Page 26



--------------------------------------------------------------------------------

incorporated by reference in the Time of Sale Document, any material adverse
change in the financial position or results of operations of the Company and its
Subsidiaries, or any change or development that, singularly or in the aggregate,
would involve a material adverse change or a prospective material adverse
change, in or affecting the condition (financial or otherwise), results of
operations, business, assets or prospects of the Company and its Subsidiaries
taken as a whole, except as set forth in the Final Offering Memorandum; it being
understood that the certifications provided by the Vice President, Patent &
General Counsel pursuant to this Section 7(j) will exclude the financial
statements and the notes thereto, the financial schedules and other financial
data and information included or incorporated or deemed incorporated by
reference in the Time of Sale Document or the Final Offering Memorandum.

(k) No Material Change or Loss. Since the date of the latest audited financial
statements included in the Time of Sale Document or incorporated by reference in
the Time of Sale Document as of the date hereof, (i) neither the Company nor any
of its Subsidiaries shall have sustained any loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, otherwise than as set forth in the Time of Sale Document, and
(ii) other than as disclosed in the Time of Sale Document there shall not have
been any change in the capital stock or long-term debt of the Company or any of
its Subsidiaries (other than stock option and warrant exercises and stock
repurchases in the ordinary course of business and repayments of existing
indebtedness), or any change, or any development involving a prospective change,
in or affecting the business, general affairs, management, financial position,
shareholders’ equity or results of operations of the Company and its
Subsidiaries, otherwise than as set forth in the Time of Sale Document, the
effect of which, in any such case described in clause (i) or (ii) of this
paragraph (l), is, in the judgment of the Initial Purchasers, so material and
adverse as to make it impracticable or inadvisable to proceed with the sale or
delivery of the Securities on the terms and in the manner contemplated in the
Time of Sale Document.

(l) No Action or Legal Impediment. No action shall have been taken and no law,
statute, rule, regulation or order shall have been enacted, adopted or issued by
any governmental agency or body which would prevent the issuance or sale of the
Securities or materially and adversely affect or could be reasonably expected to
materially and adversely affect the business or operations of the Company; and
no injunction, restraining order or order of any other nature by any federal or
state court of competent jurisdiction shall have been issued which would prevent
the issuance or sale of the Securities or materially and adversely affect or
could reasonably be expected to materially and adversely affect the business or
operations of the Company.

(m) No Suspension in Trading; Banking Moratorium. Subsequent to the execution
and delivery of this Agreement there shall not have occurred any of the
following: (i) trading in securities generally on the New York Stock Exchange,
Nasdaq Global Market (the “Nasdaq”) or the NYSE MKT LLC or in the
over-the-counter market, or trading in any securities of the Company on any
exchange or in the over-the-counter market, shall have been suspended or
materially limited, or minimum or maximum prices or maximum range for prices
shall have been established on any such exchange or such market by the SEC, by
such exchange or market or by any other regulatory body or governmental
authority having jurisdiction, (ii) a banking moratorium shall have been
declared by federal or state authorities or a material disruption has occurred
in commercial banking or securities settlement or clearance services in the
United

 

Page 27



--------------------------------------------------------------------------------

States, (iii) the United States shall have become engaged in hostilities, or the
subject of an act of terrorism, or there shall have been an outbreak of or
escalation in hostilities involving the United States, or there shall have been
a declaration of a national emergency or war by the United States, or (iv) there
shall have occurred such a material adverse change in general economic,
political or financial conditions (or the effect of international conditions on
the financial markets in the United States shall be such), in the case of
clauses (i), (ii), (iii) and (iv) above, so as to make it, in the judgment of
the Initial Purchasers, impracticable or inadvisable to proceed with the sale or
delivery of the Securities on the terms and in the manner contemplated in the
Time of Sale Document and the Final Offering Memorandum.

(n) Good Standing. The Initial Purchasers shall have received on and as of such
Closing Date satisfactory evidence of the good standing of the Company and its
Subsidiaries in their respective jurisdictions of organization and their good
standing as foreign entities in such other jurisdictions as the Initial
Purchasers may reasonably request, in each case in writing or any standard form
of telecommunication from the appropriate governmental authorities of such
jurisdictions.

(o) Lock-up Agreements. The Initial Purchasers shall have received the written
agreements, substantially in the form of Exhibit A hereto, of the officers and
directors of the Company listed in Exhibit B to this Agreement.

(p) Listing Application. The Company shall have filed with the Nasdaq an
application for the listing of the maximum number of Conversion Shares.

(q) Additional Documentation. On or prior to such Closing Date, the Company
shall have furnished to the Initial Purchasers such further certificates and
documents as the Initial Purchasers may reasonably request.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

8. Indemnification and Contribution.

(a) Indemnification by the Company. The Company shall indemnify and hold
harmless: the Initial Purchasers, their respective directors, officers,
managers, members, employees, representatives and agents and each person, if
any, who controls an Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively the “Initial
Purchaser Indemnified Parties,” and each an “Initial Purchaser Indemnified
Party”) against any loss, claim, damage, expense or liability whatsoever (or any
action, investigation or proceeding in respect thereof), joint or several, to
which such Initial Purchaser Indemnified Party may become subject, under the
Securities Act or otherwise, insofar as such loss, claim, damage, expense,
liability, action, investigation or proceeding arises out of or is based upon
(A) any untrue statement or alleged untrue statement of a material fact
contained in the Time of Sale Document, the Final Offering Memorandum, or in any
amendment or supplement thereto or document incorporated by reference therein,
or in any Company Additional Written Communication or (B) the omission or
alleged omission to state in any Time of Sale Document,

 

Page 28



--------------------------------------------------------------------------------

the Final Offering Memorandum, or in any amendment or supplement thereto or
document incorporated by reference therein, or in any Company Additional Written
Communication, a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they are
made, not misleading, and shall reimburse each Initial Purchaser Indemnified
Party promptly upon demand for any legal fees or other expenses reasonably
incurred by that Initial Purchaser Indemnified Party in connection with
investigating, or preparing to defend, or defending against, or appearing as a
third party witness in respect of, or otherwise incurred in connection with, any
such loss, claim, damage, expense, liability, action, investigation or
proceeding, as such fees and expenses are incurred; provided, however, that the
Company shall not be liable in any such case to the extent that any such loss,
claim, damage, expense or liability arises out of or is based upon an untrue
statement or alleged untrue statement in, or omission or alleged omission from
the Time of Sale Document, Final Offering Memorandum, or any amendment or
supplement thereto, or any Company Additional Written Communication made in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of the Initial Purchasers specifically for use therein,
which information the parties hereto agree is limited to the Initial Purchasers’
Information (as defined in Section 14(d)).

The indemnity agreement in this Section 8(a) is not exclusive and is in addition
to each other liability which the Company might have under this Agreement or
otherwise, and shall not limit any rights or remedies which may otherwise be
available under this Agreement, at law or in equity to any Initial Purchaser
Indemnified Party.

(b) Indemnification by the Initial Purchaser. The Initial Purchasers, severally
and not jointly, shall indemnify and hold harmless the Company and its
directors, its officers and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act (collectively the “Company Indemnified Parties” and each a “Company
Indemnified Party”) against any loss, claim, damage, expense or liability
whatsoever (or any action, investigation or proceeding in respect thereof),
joint or several, to which such Company Indemnified Party may become subject,
under the Securities Act or otherwise, insofar as such loss, claim, damage,
expense, liability, action, investigation or proceeding arises out of or is
based upon (i) any untrue statement or alleged untrue statement of a material
fact contained in the Time of Sale Document, the Final Offering Memorandum, or
in any amendment or supplement thereto or document incorporated by reference
therein, or any Company Additional Written Communication or (ii) the omission or
alleged omission to state in any Time of Sale Document, the Final Offering
Memorandum, or in any amendment or supplement thereto or document incorporated
by reference therein, or any Company Additional Written Communication, a
material fact required to be stated therein or necessary to make the statements
therein in light of the circumstances under which they are made not misleading,
but in each case only to the extent that the untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
the Initial Purchasers specifically for use therein, which information the
parties hereto agree is limited to the Initial Purchasers’ Information as
defined in Section 14(d), and shall reimburse the Company Indemnified Parties
for any legal or other expenses reasonably incurred by such party in connection
with investigating or preparing to defend or defending against or appearing as
third party witness in connection with any such loss, claim, damage, liability,
action, investigation or proceeding, as such fees and expenses are

 

Page 29



--------------------------------------------------------------------------------

incurred. This indemnity agreement is not exclusive and will be in addition to
any liability which the Initial Purchasers might otherwise have and shall not
limit any rights or remedies which may otherwise be available under this
Agreement, at law or in equity to the Company Indemnified Parties.

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, the indemnified party shall, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify such
indemnifying party in writing of the commencement of that action; provided,
however, that the failure to notify the indemnifying party shall not relieve it
from any liability which it may have under this Section 8 except to the extent
it has been materially prejudiced by such failure; and, provided, further, that
the failure to notify an indemnifying party shall not relieve it from any
liability which it may have to an indemnified party otherwise than under this
Section 8. If any such action shall be brought against an indemnified party, and
it shall notify the indemnifying party thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it wishes, jointly with
any other similarly notified indemnifying party, to assume the defense of such
action with counsel reasonably satisfactory to the indemnified party (which
counsel shall not, except with the written consent of the indemnified party, be
counsel to the indemnifying party). After notice from the indemnifying party to
the indemnified party of its election to assume the defense of such action,
except as provided herein, the indemnifying party shall not be liable to the
indemnified party under Section 8 for any legal or other expenses subsequently
incurred by the indemnified party in connection with the defense of such action
other than reasonable costs of investigation; provided, however, that any
indemnified party shall have the right to employ separate counsel in any such
action and to participate in the defense of such action but the fees and
expenses of such counsel (other than reasonable costs of investigation) shall be
at the expense of such indemnified party unless (i) the employment thereof has
been specifically authorized in writing by the Company in the case of a claim
for indemnification under Section 8(a) or the Initial Purchasers in the case of
a claim for indemnification under Section 8(b), (ii) such indemnified party
shall have been advised by its counsel that there may be one or more legal
defenses available to it which are different from or additional to those
available to the indemnifying party, or (iii) the indemnifying party has failed
to assume the defense of such action and employ counsel reasonably satisfactory
to the indemnified party within a reasonable period of time after notice of the
commencement of the action or the indemnifying party does not diligently defend
the action after assumption of the defense, in which case, if such indemnified
party notifies the indemnifying party in writing that it elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of (or, in the case of a
failure to diligently defend the action after assumption of the defense, to
continue to defend) such action on behalf of such indemnified party and the
indemnifying party shall be responsible for legal or other expenses subsequently
and reasonably incurred by such indemnified party in connection with the defense
of such action; provided, however, that the indemnifying party shall not, in
connection with any one such action or separate but substantially similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the reasonable fees and expenses of
more than one separate firm of attorneys at any time for all such indemnified
parties (in addition to any local counsel), which firm shall be designated in
writing by the Initial Purchasers, if the indemnified parties under this
Section 8 consist of any Initial Purchaser Indemnified Party or by the Company
if the indemnified parties under this Section 8

 

Page 30



--------------------------------------------------------------------------------

consist of any Company Indemnified Parties. Subject to this Section 8(c), the
amount payable by an indemnifying party under Section 8 shall include, but not
be limited to, (x) reasonable legal fees and expenses of counsel to the
indemnified party and any other expenses in investigating, or preparing to
defend or defending against, or appearing as a third party witness in respect
of, or otherwise incurred in connection with, any action, investigation,
proceeding or claim, and (y) all amounts paid in settlement of any of the
foregoing. No indemnifying party shall, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of judgment
with respect to any pending or threatened action or any claim whatsoever, in
respect of which indemnification or contribution could be sought under this
Section 8 (whether or not the indemnified parties are actual or potential
parties thereto), unless such settlement, compromise or consent (i) includes an
unconditional release of each indemnified party in form and substance reasonably
satisfactory to such indemnified party from all liability arising out of such
action or claim and (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act by or on behalf of any indemnified party.
Subject to the provisions of the following sentence, no indemnifying party shall
be liable for settlement of any pending or threatened action or any claim
whatsoever that is effected without its written consent (which consent shall not
be unreasonably withheld or delayed), but if settled with its written consent,
if its consent has been unreasonably withheld or delayed or if there be a
judgment for the plaintiff in any such matter, the indemnifying party agrees to
indemnify and hold harmless any indemnified party from and against any loss or
liability by reason of such settlement or judgment. In addition, if at any time
an indemnified party shall have requested that an indemnifying party reimburse
the indemnified party for reasonable fees and expenses of counsel, such
indemnifying party agrees that it shall be liable for any settlement of the
nature contemplated by Section 8(a) or 8(b) effected without its written consent
if (i) such settlement is entered into more than forty-five (45) days after
receipt by such indemnifying party of the request for reimbursement, (ii) such
indemnifying party shall have received notice of the terms of such settlement at
least thirty (30) days prior to such settlement being entered into and
(iii) such indemnifying party shall not have reimbursed such indemnified party
in accordance with such request prior to the date of such settlement.

(d) Contribution. If the indemnification provided for in this Section 8 is
unavailable or insufficient to hold harmless an indemnified party under
Section 8(a) or 8(b), then each indemnifying party shall, in lieu of
indemnifying such indemnified party, contribute to the amount paid, payable or
otherwise incurred by such indemnified party as a result of such loss, claim,
damage, expense or liability (or any action, investigation or proceeding in
respect thereof), as incurred, (i) in such proportion as shall be appropriate to
reflect the relative benefits received by the Company on the one hand and the
Initial Purchasers on the other from the offering of the Securities, or (ii) if
the allocation provided by clause (i) of this Section 8(d) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) of this Section 8(d) but also the
relative fault of the Company on the one hand and the Initial Purchasers on the
other with respect to the statements, omissions, acts or failures to act which
resulted in such loss, claim, damage, expense or liability (or any action,
investigation or proceeding in respect thereof) as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and the Initial Purchasers on the other with respect to such offering
shall be deemed to be in the same proportion as the total net proceeds from the
offering of the Securities purchased under this Agreement (before deducting
expenses) received by the Company bear to the total underwriting discounts and
commissions received by the Initial Purchasers with respect to the Securities

 

Page 31



--------------------------------------------------------------------------------

purchased under this Agreement, in each case as set forth in the table on the
cover page of the Final Offering Memorandum. The relative fault of the Company
on the one hand and the Initial Purchasers on the other shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company on the one hand or the Initial
Purchasers on the other, the intent of the parties and their relative knowledge,
access to information and opportunity to correct or prevent such untrue
statement, omission, act or failure to act; provided that the parties hereto
agree that the written information furnished to the Company by or on behalf of
the Initial Purchasers for use in the Time of Sale Document, the Final Offering
Memorandum, or in any amendment or supplement thereto, consists solely of the
Initial Purchasers’ Information as defined in Section 14(d).

(e) Contribution. In circumstances in which the indemnity agreements provided
for in this Section is unavailable to, or insufficient to hold harmless, an
indemnified party in respect of any losses, claims, damages, liabilities or
expenses (or actions in respect thereof), each indemnifying party, in order to
provide for just and equitable contributions, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages, liabilities or expenses (or actions in respect thereof) in such
proportion as is appropriate to reflect (i) the relative benefits received by
the indemnifying party or parties, on the one hand, and the indemnified party,
on the other hand, from the Offering or (ii) if the allocation provided by the
foregoing clause (i) is not permitted by applicable law, not only such relative
benefits but also the relative fault of the indemnifying party or parties, on
the one hand, and the indemnified party, on the other hand, in connection with
the statements or omissions or alleged statements or omissions that resulted in
such losses, claims, damages or liabilities (or actions in respect thereof). The
relative benefits received by the Company, on the one hand, and the Initial
Purchasers, on the other hand, shall be deemed to be in the same proportion as
the total proceeds from the Offering (before deducting expenses) received by the
Company bear to the total discounts and commissions received by the Initial
Purchasers. The relative fault of the parties shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company, on the one hand, or the Initial
Purchasers pursuant to Section 8(b) above, on the other hand, the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission or alleged statement or omissions, and any
other equitable considerations appropriate in the circumstances.

(f) Equitable Consideration. The Company and the Initial Purchasers agree that
it would not be just and equitable if contributions pursuant to Section 8(d)
above were to be determined by pro rata allocation or by any other method of
allocation which does not take into account the equitable considerations
referred to in Section 8(d) above. The amount paid or payable by an indemnified
party as a result of the loss, claim, damage, expense, liability, action,
investigation or proceeding referred to in Section 8(d) above shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating,
preparing to defend or defending against or appearing as a third party witness
in respect of, or otherwise incurred in connection with, any such loss, claim,
damage, expense, liability, action, investigation or proceeding. Notwithstanding
the provisions of this Section 8, the Initial Purchasers shall not be required
to contribute any amount in excess of the amount by which the total underwriting
discounts and commissions received by the Initial

 

Page 32



--------------------------------------------------------------------------------

Purchasers with respect to the offering of the Securities exceeds the amount of
any damages which the Initial Purchasers have otherwise paid or become liable to
pay by reason of any untrue or alleged untrue statement, omission or alleged
omission, act or alleged act or failure to act or alleged failure to act. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. Each Initial
Purchaser’s obligation to contribute hereunder shall be several in proportion to
their respective purchase obligations hereunder and not joint.

9. Termination. The obligations of the Initial Purchasers hereunder may be
terminated by the Initial Purchasers, in their absolute discretion by notice
given to the Company prior to delivery of and payment for the Securities if,
prior to that time, any of the events described in Sections 7(k), 7(l) or 7(m)
have occurred or if the Initial Purchasers shall decline to purchase the
Securities for any reason permitted under this Agreement.

10. Reimbursement of Initial Purchasers’ Expenses. Notwithstanding anything to
the contrary in this Agreement, if (a) this Agreement shall have been terminated
pursuant to Section 9, (b) the Company shall fail to tender the Securities for
delivery to the Initial Purchasers for any reason not permitted under this
Agreement, (c) the Initial Purchasers shall decline to purchase the Securities
for any reason permitted under this Agreement or (d) the sale of the Securities
is not consummated because any condition to the obligations of the Initial
Purchasers set forth herein is not satisfied or because of the refusal,
inability or failure on the part of the Company to perform any agreement herein
or to satisfy any condition or to comply with the provisions hereof, then in
addition to the payment of amounts in accordance with Section 5(f), the Company
shall reimburse the Initial Purchasers for the fees and expenses of Initial
Purchasers’ counsel and for such other out-of-pocket expenses as shall have been
reasonably incurred by them in connection with this Agreement and the proposed
purchase of the Securities, including, without limitation, travel and lodging
expenses of the Initial Purchasers, and upon demand the Company shall pay the
full amount thereof to the Initial Purchasers.

11. Defaulting Initial Purchaser. If, on the applicable Closing Date, any one of
the Initial Purchasers shall fail or refuse to purchase Securities that it has
agreed to purchase hereunder on such date, and the aggregate principal amount of
Securities which such defaulting Initial Purchaser agreed but failed or refused
to purchase is not more than one tenth of the aggregate principal amount of
Securities to be purchased on such date, the other Initial Purchaser shall be
obligated in the proportion that the principal amount of Securities set forth
opposite its respective name in Schedule II hereto bears to the aggregate
principal amount of Securities set forth opposite the name of the non-defaulting
Initial Purchaser to purchase the Securities which such defaulting Initial
Purchaser agreed but failed or refused to purchase on such date. If, on the
applicable Closing Date any Initial Purchaser shall fail or refuse to purchase
Securities which it has agreed to purchase hereunder on such date and the
aggregate principal amount of Securities with respect to which such default
occurs is more than one tenth of the aggregate principal amount of Securities to
be purchased on such date, and arrangements satisfactory to the non-defaulting
Initial Purchaser and the Company for the purchase of such Securities are not
made within 36 hours after such default, this Agreement shall terminate without
liability on the part of the non-defaulting Initial Purchaser or of the Company.
Any action taken under this Section shall

 

Page 33



--------------------------------------------------------------------------------

not relieve any defaulting Initial Purchaser from liability in respect of any
default of such Initial Purchaser under this Agreement.

12. Survival of Indemnities, Representations, Warranties, Etc. The respective
indemnities, covenants, agreements, representations, warranties and other
statements of the Company and the Initial Purchasers, as set forth in this
Agreement or made by them respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation made by or on behalf
of the Initial Purchasers, the Company or any person controlling any of them and
shall survive delivery of and payment for the Securities. Notwithstanding any
termination of this Agreement, including without limitation any termination
pursuant to Section 9, the indemnities, covenants, agreements, representations,
warranties and other statements forth in Sections 4, 5(f), 8 and 10 and Sections
11 through 14, inclusive, of this Agreement shall not terminate and shall remain
in full force and effect at all times.

13. Absence of Fiduciary Relationship. The Company acknowledges and agrees that:

(a) the Initial Purchasers’ responsibility to the Company is solely contractual
in nature, the Initial Purchasers have been retained solely to act as initial
purchasers in connection with the sale of the Securities and no fiduciary,
advisory or agency relationship between the Company and the Initial Purchasers
have been created in respect of any of the transactions contemplated by this
Agreement, irrespective of whether the Initial Purchasers have advised or are
advising the Company on other matters;

(b) the price of the Securities set forth in this Agreement was established by
the Company following discussions and arms-length negotiations with the Initial
Purchasers and the Company is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated by this Agreement;

(c) it has been advised that the Initial Purchasers and their respective
affiliates are engaged in a broad range of transactions which may involve
interests that differ from those of the Company and that the Initial Purchasers
have no obligation to disclose such interests and transactions to the Company by
virtue of any fiduciary, advisory or agency relationship; and

(d) it waives, to the fullest extent permitted by law, any claims it may have
against the Initial Purchasers for breach of fiduciary duty or alleged breach of
fiduciary duty and agrees that the Initial Purchasers shall have no liability
(whether direct or indirect) to the Company in respect of such a fiduciary duty
claim or to any person asserting a fiduciary duty claim on behalf of or in right
of the Company, including shareholders, employees or creditors of the Company.

14. Miscellaneous.

(a) Notices. All statements, requests, notices and agreements hereunder shall be
in writing, and:

 

Page 34



--------------------------------------------------------------------------------

(i) if to the Initial Purchasers, shall be delivered or sent by mail, telex,
facsimile transmission or email to Cantor Fitzgerald & Co., Attention: General
Counsel, Fax: (212) 829-4708 and Attention: Equity-Linked Capital Markets, 499
Park Avenue, 5th Floor, New York, NY 10022, and to UBS Securities LLC, 1285 6th
Ave, New York, NY 10019; and

(ii) if to the Company shall be delivered or sent by mail, telex, facsimile
transmission or email to Omeros Corporation Attention: Greg Demopulos and Marcia
Kelbon, Fax: (206) 676-5005, email: gdemopulos@omeros.com; mkelbon@omeros.com;

Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof.

(b) Successors; Persons Entitled to Benefit of Agreement. This Agreement shall
inure to the benefit of and be binding upon the Initial Purchasers, the Company
and their respective successors and assigns. Nothing expressed or mentioned in
this Agreement is intended or shall be construed to give any person, other than
the persons mentioned in the preceding sentence, any legal or equitable right,
remedy or claim under or in respect of this Agreement, or any provisions herein
contained, this Agreement and all conditions and provisions hereof being
intended to be and being for the sole and exclusive benefit of such persons and
for the benefit of no other person; except that the representations, warranties,
covenants, agreements and indemnities of the Company contained in this Agreement
shall also be for the benefit of the Initial Purchaser Indemnified Parties, and
the indemnities of the Initial Purchasers shall be for the benefit of the
Company Indemnified Parties. It is understood that the Initial Purchasers’
responsibility to the Company is solely contractual in nature and the Initial
Purchasers do not owe the Company, or any other party, any fiduciary duty as a
result of this Agreement. No purchaser of any of the Securities from an Initial
Purchaser shall be deemed to be a successor or assign by reason merely of such
purchase.

(c) Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, including
without limitation Section 5-1401 of the New York General Obligations. The
Company irrevocably (a) submits to the non-exclusive jurisdiction of the federal
and state courts in the Borough of Manhattan in The City of New York for the
purpose of any suit, action or other proceeding arising out of this Agreement or
the transactions contemplated by this Agreement, the Time of Sale Document and
the Final Offering Memorandum, (b) agrees that all claims in respect of any such
suit, action or proceeding may be heard and determined by any such court,
(c) waives to the fullest extent permitted by applicable law, any immunity from
the jurisdiction of any such court or from any legal process, (d) agrees not to
commence any such suit, action or proceeding other than in such courts, and
(e) waives, to the fullest extent permitted by applicable law, any claim that
any such suit, action or proceeding is brought in an inconvenient forum.

(d) Initial Purchasers’ Information. The parties hereto acknowledge and agree
that, for all purposes of this Agreement, the Initial Purchasers’ Information
consists solely of the statements set forth in the fourth paragraph and the
second sentence of the fifth paragraph under the heading “Plan of Distribution”
and statements set forth in the first paragraph under the

 

Page 35



--------------------------------------------------------------------------------

caption “Plan of Distribution—Stabilization” in the Preliminary Offering
Memorandum and the Final Offering Memorandum.

(e) General. This Agreement constitutes the entire agreement of the parties to
this Agreement and supersedes all prior written or oral and all contemporaneous
oral agreements, understandings and negotiations with respect to the subject
matter hereof. In this Agreement, the masculine, feminine and neuter genders and
the singular and the plural include one another. The section headings in this
Agreement are for the convenience of the parties only and will not affect the
construction or interpretation of this Agreement. This Agreement may be amended
or modified, and the observance of any term of this Agreement may be waived,
only by a writing signed by the Company and the Initial Purchasers.

(f) Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

(g) Definition of Certain Terms. For purposes of this Agreement, (a) “business
day” means any day on which the Nasdaq Global Market is open for trading and
(b) “Subsidiary” has the meaning set forth in Rule 405 of the Rules and
Regulations but in no event shall “Subsidiary” include the Foreign Subsidiaries.

(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(i) Separability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable best efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(j) Amendment. This Agreement may be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may be given,
provided that the same are in writing and signed by all of the signatories
hereto.

(k) USA Patriot Act and other Disclosures. The parties acknowledge that in
accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2011)), the Initial Purchasers are required
to obtain, verify and record information that identifies its clients, including
the Company, which information may include the name and address of its clients,
as well as other information that will allow the Initial Purchasers to properly
identify their clients. The Company acknowledges that it has been informed by
the Initial Purchasers that subject to certain conditions, the Initial
Purchasers may receive a fee from the Capped Call Counterparty in connection
with the Capped Call Confirmations.

 

Page 36



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement between the
Company and the Initial Purchasers.

 

Very truly yours,

 

OMEROS CORPORATION

By:   /s/ Gregory A. Demopulos, M.D.   Name:  Gregory A. Demopulos, M.D.  
Title:    Chairman & CEO

 

Accepted and Agreed to:

 

CANTOR FITZGERALD & CO.

By:   /s/ John Belle   Name:  John Belle   Title:    COO

 

UBS SECURITIES LLC By:   /s/ Alexander Li   Name:  Alexander Li  
Title:    Authorized Signatory By:   /s/ Christian Parrish   Name:  Christian
Parrish   Title:    Associate Director

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

PRICING SUPPLEMENT

[Attached]



--------------------------------------------------------------------------------

PRICING TERM SHEET

November 8, 2018

   CONFIDENTIAL

Omeros Corporation

Offering of

$210,000,000 Aggregate Principal Amount of

6.25% Convertible Senior Notes due 2023

The information in this pricing term sheet supplements Omeros Corporation’s
preliminary offering memorandum, dated November 8, 2018 (the “Preliminary
Offering Memorandum”), and supersedes the information in the Preliminary
Offering Memorandum to the extent inconsistent with the information in the
Preliminary Offering Memorandum. Terms used, but not defined, in this pricing
term sheet have the respective meanings set forth in the Preliminary Offering
Memorandum. As used in this pricing term sheet, “we,” “our” and “us” refer to
Omeros Corporation and not to its subsidiaries.

 

Issuer

Omeros Corporation.

 

Ticker / Exchange for Common Stock

OMER / Nasdaq Global Market (“Nasdaq”).

 

Trade Date

November 9, 2018.

 

Settlement Date

November 15, 2018 (T+4). Currently, trades in the secondary market for
convertible notes ordinarily settle two trading days after the date of
execution, unless the parties to the trade agree otherwise. Accordingly,
investors in this offering who wish to sell their Notes before the second
trading day preceding the Settlement Date must specify an alternate settlement
arrangement at the time of the trade to prevent a failed settlement. Those
investors should consult their advisors.

 

Notes

6.25% convertible senior notes due 2023 (the “Notes”).

 

Principal Amount

$210,000,000 (or, if the initial purchasers fully exercise their option to
purchase additional Notes, $250,000,000) aggregate principal amount of Notes.

 

Offering Price

100% of the principal amount of the Notes, plus accrued interest, if any, from
the Settlement Date.

 

Maturity

November 15, 2023, unless earlier repurchased, redeemed or converted.

 

Page 39



--------------------------------------------------------------------------------

Stated Interest Rate

6.25% per annum.

 

Interest Payment Dates

May 15 and November 15 of each year, beginning on May 15, 2019.

 

Record Dates

May 1 and November 1.

 

Last Reported Sale Price per Share of Common Stock on Nasdaq on November 8, 2018

$16.02.

 

Conversion Premium

Approximately 20% above the Last Reported Sale Price per Share of Common Stock
on Nasdaq on November 8, 2018.

 

Initial Conversion Price

Approximately $19.22 per share of our common stock.

 

Initial Conversion Rate

52.0183 shares of our common stock per $1,000 principal amount of Notes.

 

Use of Proceeds

We estimate that the net proceeds to us from this offering will be approximately
$203.2 million (or approximately $242.0 million if the initial purchasers fully
exercise their option to purchase additional Notes), after deducting the initial
purchasers’ discounts and commissions and our estimated offering expenses. We
intend to use approximately $146.0 million of the net proceeds to repay in full
the amounts outstanding under our Term Loan Agreement, or the CRG Loan
Agreement, with CRG Servicing LLC, as administrative and collateral agent and
the lenders named therein, which will include payment of the facility and
prepayment fees, and accrued but unpaid interest under the CRG Loan Agreement.
We also intend to use approximately $33.2 million of the net proceeds to fund
the cost of entering into the capped call transaction described in the
Preliminary Offering Memorandum. We intend to use the remainder of the net
proceeds for general corporate purposes, including funding research and
development for our OMS721 programs and clinical trials, pre-clinical studies,
manufacturing and other costs associated with advancing our product candidates
toward Marketing Authorization

 

Page 40



--------------------------------------------------------------------------------

 

Application, Biologics License Application and New Drug Application submissions.
If the initial purchasers exercise their option to purchase additional Notes,
then we expect to use a portion of the additional net proceeds to fund the cost
of entering into an additional capped call transaction.

 

Sole Structuring Advisor

Cantor Fitzgerald & Co.

 

Joint Bookrunners

Cantor Fitzgerald & Co.

 

  UBS Securities LLC

 

CUSIP / ISIN Numbers

682143 AF9 / US682143AF97.

 

Increase to Conversion Rate in Connection with a Make-Whole Fundamental Change

If a make-whole fundamental change occurs and the conversion date for the
conversion of a Note occurs during the related make-whole fundamental change
conversion period, then, subject to the provisions described in the Preliminary
Offering Memorandum under the caption “Description of Notes—Conversion
Rights—Increase in Conversion Rate in Connection with a Make-Whole Fundamental
Change,” the conversion rate applicable to such conversion will be increased by
a number of shares set forth in the table below corresponding (after
interpolation, as described below) to the effective date and the stock price of
such make-whole fundamental change:

 

     Stock Price  

Effective Date

   $16.02      $17.00      $18.00      $19.22      $22.00      $25.00     
$28.83      $45.00      $60.00      $75.00      $90.00      $105.00      $125.00
 

November 15, 2018

     10.4036        10.4036        10.4036        10.2836        7.2386       
4.9296        3.0097        0.8380        0.4965        0.3036        0.1753  
     0.0837        0.0000  

November 15, 2019

     10.4036        10.4036        10.4036        9.6748        6.6805       
4.3388        2.0905        0.0000        0.0000        0.0000        0.0000  
     0.0000        0.0000  

November 15, 2020

     10.4036        10.4036        10.4036        8.9475        6.0605       
3.9228        1.9043        0.0000        0.0000        0.0000        0.0000  
     0.0000        0.0000  

November 15, 2021

     10.4036        10.0857        9.7678        7.9017        5.0673       
3.2248        1.5914        0.0000        0.0000        0.0000        0.0000  
     0.0000        0.0000  

November 15, 2022

     10.4036        9.5663        8.7289        6.4631        3.4145       
1.9936        1.0420        0.0000        0.0000        0.0000        0.0000  
     0.0000        0.0000  

November 15, 2023

     10.4036        6.8052        3.5373        0.0000        0.0000       
0.0000        0.0000        0.0000        0.0000        0.0000        0.0000  
     0.0000        0.0000  

If such effective date or stock price is not set forth in the table above, then:

 

  •  

if such stock price is between two stock prices in the table above or the
effective date is between two dates in the table above, then the number of
additional shares will be determined by a straight-line interpolation between
the numbers of additional shares set forth for the higher and lower stock prices
in the table and the earlier and later dates in the table above, as applicable,
based on a 365- or 366-day year, as applicable; and

 

  •  

if the stock price is greater than $125.00 (subject to adjustment in the same
manner as the stock prices set forth in the column headings of the table above
are adjusted, as described

 

Page 41



--------------------------------------------------------------------------------

 

in the Preliminary Offering Memorandum under the caption “Description of
Notes—Conversion Rights—Increase in Conversion Rate in Connection with a
Make-Whole Fundamental Change—Adjustment of Stock Prices and Number of
Additional Shares”), or less than $16.02 (subject to adjustment in the same
manner), per share, then no additional shares will be added to the conversion
rate.

Notwithstanding anything to the contrary, in no event will the conversion rate
be increased to an amount that exceeds 62.4219 shares of our common stock per
$1,000 principal amount of Notes, which amount is subject to adjustment in the
same manner as, and at the same time and for the same events for which, the
conversion rate is required to be adjusted pursuant to the provisions described
in the Preliminary Offering Memorandum under the caption “Description of
Notes—Conversion Rights—Conversion Rate Adjustments—Generally.”

* * *

This communication is confidential and is intended for the sole use of the
person to whom it is provided by the sender. The information in this pricing
term sheet does not purport to be a complete description of the Notes or the
offering.

The offer and sale of the Notes and any shares of common stock issuable upon
conversion of the Notes have not been, and will not be, registered under the
Securities Act of 1933, as amended (the “Securities Act”), or any other
securities laws, and the Notes and any such shares cannot be offered or sold
except pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and any other applicable
securities laws. The initial purchasers are initially offering the Notes only to
qualified institutional buyers as defined in, and in reliance on, Rule 144A
under the Securities Act. The Notes and any shares of common stock issuable upon
conversion of the Notes are not transferable except in accordance with the
restrictions described in the Preliminary Offering Memorandum under the caption
“Transfer Restrictions.”

You should rely only on the information contained or incorporated by reference
in the Preliminary Offering Memorandum, as supplemented by this pricing term
sheet, in making an investment decision with respect to the Notes.

Neither this pricing term sheet nor the Preliminary Offering Memorandum
constitutes an offer to sell or a solicitation of an offer to buy any Notes in
any jurisdiction where it is unlawful to do so, where the person making the
offer is not qualified to do so or to any person who cannot legally be offered
the Notes.

ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.

 

Page 42



--------------------------------------------------------------------------------

SCHEDULE II

INITIAL PURCHASERS

 

Initial Purchasers

   Principal
Amount  

Cantor Fitzgerald & Co.

   $ 171,500,000  

UBS Securities LLC

   $ 38,500,000     

 

 

 

Total

   $ 210,000,000  



--------------------------------------------------------------------------------

EXHIBIT A

Form of Lock-up Agreement

November     , 2018

Cantor Fitzgerald & Co.

499 Park Avenue

New York, NY 10022

 

RE:

Omeros Corporation (the “Company”)

Ladies & Gentlemen:

This agreement is being delivered to you in connection with the proposed
Purchase Agreement (the “Purchase Agreement”) among Omeros Corporation, a
Washington corporation (the “Company”), Cantor Fitzgerald & Co. (“Cantor”) and
UBS Securities LLC, relating to the proposed issuance by the Company of its
6.25% Convertible Senior Notes due 2023 (the “Securities”).

In order to induce you to enter into the Purchase Agreement, and in light of the
benefits that the offering of Securities will confer upon the undersigned in its
capacity as a securityholder and/or an officer, director or employee of the
Company, and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the undersigned agrees with Cantor that, during
the period beginning on and including the date of the Purchase Agreement through
and including the date that is the 60th day after the date of the Purchase
Agreement (the “Lock-Up Period”), the undersigned will not, without the prior
written consent of Cantor, directly or indirectly, (i) offer, sell, assign,
transfer, pledge, contract to sell, or otherwise dispose of, or announce the
intention to otherwise dispose of, any shares of the common stock, par value
$0.01 per share, of the Company (the “Common Stock”) (including, without
limitation, Common Stock which may be deemed to be beneficially owned by the
undersigned in accordance with the rules and regulations promulgated by the
Securities and Exchange Commission, as the same may be amended or supplemented
from time to time) or securities convertible into or exercisable or exchangeable
in Common Stock, (ii) enter into any swap, hedge or similar agreement or
arrangement that transfers in whole or in part, the economic risk of ownership
of the Common Stock or securities convertible into or exercisable or
exchangeable in Common Stock, whether now owned or hereafter acquired by the
undersigned or with respect to which the undersigned has or hereafter acquires
the power of disposition, or (iii) engage in any short selling of Common Stock.

The restrictions set forth in the immediately preceding paragraph shall not
apply to:

(1) if the undersigned is a natural person, any transfers made by the
undersigned (a) as a bona fide gift to any member of the immediate family (as
defined below) of the undersigned or to a trust the beneficiaries of which are
exclusively the undersigned or members of the undersigned’s

 

A-1



--------------------------------------------------------------------------------

immediate family, (b) by will or intestate succession upon the death of the
undersigned or (c) as a bona fide gift to a charity, non-profit organization or
educational institution,

(2) if the undersigned is a corporation, partnership, limited liability company
or other business entity, any transfers to any shareholder, partner or member
of, or owner of a similar equity interest in, the undersigned, as the case may
be, if, in any such case, such transfer is not for value,

(3) if the undersigned is a corporation, partnership, limited liability company
or other business entity, any transfer made by the undersigned (a) in connection
with the sale or other bona fide transfer in a single transaction of all or
substantially all of the undersigned’s capital stock, partnership interests,
membership interests or other similar equity interests, as the case may be, or
all or substantially all of the undersigned’s assets, in any such case not
undertaken for the purpose of avoiding the restrictions imposed by this
agreement or (b) to another corporation, partnership, limited liability company
or other business entity so long as the transferee is an affiliate (as defined
below) of the undersigned and such transfer is not for value;

(4) the transfer or sale of any shares of Common Stock or other securities
pursuant to any contract, instruction or plan meeting the requirements of Rule
10b5-1 under the Exchange Act, that has been entered into by the undersigned (or
a member of the undersigned’s immediate family) prior to the date of the
Purchase Agreement;

(5)(i) the pledge of any shares of Common Stock or other securities pursuant to
a loan or security agreement between the undersigned (or a member of the
undersigned’s immediate family) and a bank or other financial institution that
has been entered into by the parties thereto prior to the date of the Purchase
Agreement, (ii) the pledge of any shares of Common Stock or other securities
pursuant to a refinancing, repricing or other amendment to any such loan or
security agreement, whether or not with the same lender, that occurs on or after
the date hereof and (iii) any transfer or sale of any shares of Common Stock or
securities thereunder; provided, that the undersigned or other holder of the
pledged shares or other securities notifies Cantor if there is a default or
other event pursuant to which such bank or other financial institution would be
permitted to foreclose on such shares or other securities or pursuant to which
the undersigned or the holder of such pledged shares or other securities would
otherwise be required to transfer or sell such shares or other securities prior
to any such foreclosure, transfer or sale; and [NOTE: This clause 5 to be
included only in lock-up agreements for Greg Demopulos and the Demopulos Family
Trust.]

provided, however, that in the case of any transfer described in clause (1)(a),
1(b), (2) or (3) above, it shall be a condition to the transfer that (A) the
transferee executes and delivers to Cantor, not later than one business day
prior to such transfer, a written agreement, in substantially the form of this
agreement (it being understood that any references to “immediate family” in the
agreement executed by such transferee shall expressly refer only to the
immediate family of the undersigned and not to the immediate family of the
transferee) and otherwise satisfactory in form and substance to Cantor, and
(B) if the undersigned is required to file a report under Section 16(a) of the
Exchange Act reporting a reduction in beneficial ownership of shares of Common
Stock or any securities convertible into or exercisable or exchangeable for

 

Page 2



--------------------------------------------------------------------------------

Common Stock during the Lock-Up Period (as the same may be extended as described
above), the undersigned shall include a statement in such report to the effect
that, in the case of any transfer pursuant to clause (1) above, such transfer is
being made as a gift or by will or intestate succession or, in the case of any
transfer pursuant to clause (2) above, such transfer is being made to a
shareholder, partner or member of, or owner of a similar equity interest in, the
undersigned and is not a transfer for value or, in the case of any transfer
pursuant to clause (3) above, such transfer is being made either (a) in
connection with the sale or other bona fide transfer in a single transaction of
all or substantially all of the undersigned’s capital stock, partnership
interests, membership interests or other similar equity interests, as the case
may be, or all or substantially all of the undersigned’s assets or (b) to
another corporation, partnership, limited liability company or other business
entity that is an affiliate of the undersigned and such transfer is not for
value.

Notwithstanding the restrictions described herein, the undersigned may at any
time after the date hereof (A) exercise any options or warrants to purchase
shares of Common Stock (including any cashless exercise to the extent permitted
by the instruments representing such options or warrants); provided that in any
such case the shares of Common Stock issued upon exercise shall remain subject
to the provisions of this agreement and, if the undersigned is required to file
a report under Section 16(a) of the Exchange Act during the Lock-Up Period (as
the same may be extended as described above) in connection with such exercise,
the undersigned shall include a statement in such report to the effect that such
disposition was pursuant to cashless exercise of an option or warrant, as
applicable, or (B) enter into a trading plan (a “New Plan”) meeting the
requirements of Rule 10b5-1 under the Exchange Act, relating to the sale of
shares of Common Stock or other securities, if then permitted by the Company and
applicable law; provided, that the shares of Common Stock or other securities
subject to such New Plan shall not be sold during the Lock-Up Period if such
sale is otherwise prohibited by this agreement. For purposes of this paragraph,
“immediate family” shall mean a spouse, domestic partner, child, grandchild or
other lineal descendant (including by adoption), father, mother, brother or
sister of the undersigned; and “affiliate” shall have the meaning set forth in
Rule 405 under the Securities Act.

The undersigned further agrees that (i) it will not, during the Lock-Up Period
(as the same may be extended as described above), make any demand or request for
or exercise any right with respect to the registration under the Securities Act,
of any shares of Common Stock or any securities convertible into or exercisable
or exchangeable for Common Stock, and (ii) the Company may, with respect to any
Common Stock or any securities convertible into or exercisable or exchangeable
for Common Stock owned or held (of record or beneficially) by the undersigned,
cause the transfer agent or other registrar to enter stop transfer instructions
and implement stop transfer procedures with respect to such securities during
the Lock-Up Period (as the same may be extended as described above). In
addition, the undersigned hereby waives, from the date hereof until the
expiration of the Lock-Up Period and any extension of such period pursuant to
the terms hereof, any and all rights, if any, to request or demand registration
pursuant to the Securities Act, of any shares of Common Stock that are
registered in the name of the undersigned.

It is understood that, if (i) the Company notifies Cantor in writing that it
does not intend to proceed with the offering of Securities contemplated by the
Purchase Agreement; (ii) if the

 

Page 3



--------------------------------------------------------------------------------

Purchase Agreement relating to the offering of Securities is not executed on or
before November 30, 2018; or (iii) the Purchase Agreement (other than the
provisions thereof that survive termination) shall terminate or be terminated
for any reason prior to payment for and delivery of the Securities to be sold
thereunder, this agreement shall immediately terminate and the undersigned shall
automatically be released from all of his, her or its obligations under this
agreement.

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this agreement and that this agreement has
been duly authorized (if the undersigned is not a natural person), executed and
delivered by the undersigned and is a valid and binding agreement of the
undersigned. This agreement and all authority herein conferred are irrevocable
and shall survive the death or incapacity of the undersigned (if a natural
person) and shall be binding upon the heirs, personal representatives,
successors and assigns of the undersigned.

This agreement shall be governed by and construed in accordance with the law of
the State of New York, without regard to the conflict of laws principles
thereof.

The undersigned acknowledges and agrees that whether or not any offering of
Securities actually occurs depends on a number of factors, including market
conditions.

[signature page follows]

 

Page 4



--------------------------------------------------------------------------------

Very truly yours,

 

IF AN INDIVIDUAL:     IF AN ENTITY: By:             (duly authorized signature)
    (please print complete name of entity) Name:         By:       (please print
full name)       (duly authorized signature)       Name:             (please
print full name) Date:         Date:    

[Signature Page to Lock-Up Agreement]

 

Page 5



--------------------------------------------------------------------------------

EXHIBIT B

PERSONS DELIVERING LOCK-UP AGREEMENT

Directors and Officers:

 

1.

Gregory A. Demopulos, M.D.

 

2.

Ray Aspiri

 

3.

Thomas J. Cable

 

4.

Peter A. Demopulos, M.D.

 

5.

Leroy E. Hood, M.D., Ph.D.

 

6.

Arnold C. Hanish

 

7.

Rajiv Shah, M.D.

 

8.

Michael A. Jacobsen

 

9.

Marcia S. Kelbon, J.D., M.S.

Entities:

 

1.

The Demopulos Family Trust

 

2.

Aspiri Enterprises LLC

 

1